                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

MARCOS BENITEZ GONZALEZ, ISAAC                        )
GONZALEZ HERNANDEZ, VICTORINO FELIX )
ANTONIO, JUAN JAVIER VARELA CUELLAR, )
RUBEN DOMINGUEZ ANTONIO, RIGOBERTO )
CARTERAS JARDON, JORGE BAUTISTA                       )
SABINO, EMMANUEL CRUZ RIVERA, CELSO )
GONZALEZ TREJO, ERIC JACINTO WENCES )                         COLLECTIVE ACTION
VASQUEZ, MARTIN NELSON WENCES                         )        29 U.S.C. § 216(b)
VASQUEZ, PORFIRIO BAUTISTA CRUZ,                      )
ALEJANDRO DE LA CRUZ MEDINA, JOSÉ                     )
ESTEBAN HERNANDEZ CRUZ, SIXTO                         )
HERNANDEZ BUENO, and VIRGINIO ANGELES )
GONZALEZ, TIBURCIO ANTONIO MANUEL, )
and HUMBERTO ANTONIO HERNANDEZ, on )
behalf of themselves and all other similarly situated )
persons,                                              )
                                                      )       CLASS ACTION
               Plaintiffs,                            )
                                                      )
v.                                                    )
                                                      )       Complaint
O. J. SMITH FARMS, INC., BOSEMAN FARMS, )
INC., GREENLEAF NURSERY CO., SBHLP, INC., )
JOEL M. BOSEMAN, JEAN J. BOSEMAN,                     )       Civil Action No.:
PEYTON G. McDANIEL, SANDRA W.                         )
McDANIEL, and SALVADOR BARAJAS,                       )
                                                      )
                               Defendants.            )
__________________________________________ )

I.     PRELIMINARY STATEMENT

       1.      In either the 2019 agricultural season or in both the 2018 and 2019 agricultural

seasons in North Carolina, Plaintiffs Marcos Benitez Gonzalez, Isaac Gonzalez Hernandez,

Victorino Felix Antonio, Juan Javier Varela Cuellar, Ruben Dominguez Antonio, Rigoberto

Carteras Jardon, Jorge Bautista Sabino, Emmanuel Cruz Rivera, Celso Gonzalez Trejo, Eric Jacinto

Wences Vasquez, Martin Nelson Wences Vasquez, Porfirio Bautista Cruz, Alejandro De la Cruz



                                                 1

            Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 1 of 58
Medina, José Esteban Hernandez Cruz, Sixto Hernandez Bueno, Virginio Angeles Gonzalez,

Tiburcio Antonio Manuel, and/or Humberto Antonio Hernandez were jointly employed by

defendant Salvador Barajas doing business as SBHLP, Inc. (hereinafter referred to collectively as

“SBHLP”) with a series of other fixed site agricultural employers under the North Carolina Wage

and Hour Act (NCWHA) and/or the Fair Labor Standards Act to which SBHLP furnished them

through the H-2A program to perform various agricultural duties.

       2.      Those other “on contract” fixed site agricultural joint employers included the

tobacco and sweet potato growing and harvesting operation of defendant O. J. Smith Farms, Inc.

and two of its principals, defendants Peyton G. McDaniel and his spouse, Sandra W. McDaniel, in

and around Nash County in or near Whitakers, North Carolina (hereinafter “Smith Farms

defendants”) for work starting in late June or early July 2018 and 2019, and ending in mid to late

November of each of those same years, and the multiple forms of outside nursery work provided by

defendant Greenleaf Nursery Co. starting in early March and ending at the end of November of both

2018 and 2019 that were listed on the temporary labor certification application by SBHLP pursuant

to 20 C.F.R. § 655.132(b)(1).

       3.      With the exception of the work of plaintiffs Victorino Felix Antonio and Humberto

Antonio Hernandez for the 2018 season and Tiburcio Antonio Manuel in both 2018 and 2019, those

other fixed site agricultural employers also included the “off contract” work in the pickle cucumber

and sweet potato growing operation in Nash County, North Carolina of defendants Boseman Farms,

Inc. and Joel and Jean Boseman, the two principals of Boseman Farms, Inc. (hereinafter “Boseman

Farms”), for off contract work with Boseman Farms from in or about late April of both 2018 and

2019 through in or about mid-June of both 2018 and 2019 that were not listed on the temporary

labor certification application by SBHLP in violation of 20 C.F.R. § 655.132(b)(1).



                                                  2

            Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 2 of 58
       4.      Beginning in early March of 2018 and 2019, and ending on or about November 30

in each of those same three years, the SBHLP Defendants furnished approximately 50 H-2A

workers to one or more of these same “on contract” and “off contract” fixed site agricultural

employers in North Carolina. As part of that process, the SBHLP Defendants and those same

defendant fixed site agricultural employers to which the SBHLP Defendants furnished one or more

of the named Plaintiffs and the other workers directly from Mexico violated the rights of those

named Plaintiffs and those other workers under the Fair Labor Standards Act, the AWPA, and/or

and N.C.Gen.Stat. § 95-25.6 by failing to pay each Plaintiff free and clear at least the required

minimum hourly wage for every compensable hour of labor performed by the named Plaintiffs and

those workers in the first and last workweeks and in each workweek that SBHLP and those same

defendant fixed site agricultural employers jointly employed one or more of the named Plaintiffs

and those workers from Mexico in North Carolina in 2018 and/or 2019. This violation occurred as

a result of the de facto wage deduction made by the SBHLP defendants and one of the other fixed

site agricultural employer defendants in the form of payments by the Plaintiffs and the H-2A

workers and other workers that they seek to represent as a condition of their employment in North

Carolina with an H-2A visa in North Carolina in 2017, 2018, and 2019 for the costs of their inbound

and return transportation and subsistence to and from the employment sites in eastern North

Carolina with those fixed site agricultural employers from and to the place from which the plaintiffs

and the Mexican workers they seek to represent departed to work for and to which they returned to

after finishing their work for those same defendants in one or more of each of those same three

agricultural seasons.

       5.      In addition, in the case of defendants SBHLP and Smith Farms, by failing to pay all

wages when due at the minimum hourly adverse effect wage rate (“AEWR”) promulgated by the



                                                 3

            Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 3 of 58
U.S. Department of Labor (“DOL”) pursuant to 20 C.F.R. §§ 655.122(l) and 655.120 (2010) and as

set forth in 29 U.S.C. § 206(a) for the hand harvest of sweet potatoes on a piece rate basis for the

defendants in 2018 and 2019, and by failing to pay at that same rate for all hours worked in the

production and harvest of tobacco in both 2018 and 2019.

       6.      In 2018 and again in 2019, when SBHLP and Boseman Farms jointly employed

three or more of the named plaintiffs “off contract” as migrant agricultural workers for the time

periods that are detailed in other paragraphs of this Complaint, they failed to comply with the

provisions of the Migrant and Seasonal Agricultural Worker Protection Act (“AWPA”) with respect

to the provision of individual wage statements, maintenance of payroll records for that employment,

and other provisions of the AWPA. All plaintiffs who were employed in that “off contract” work

seek statutory damages under the AWPA pursuant to 29 U.S.C. §1854(c)(1) both on an individual

and class basis pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

       7.      In 2018 and 2019, the SBHLP and Boseman Farms Defendants also jointly violated

the AWPA when they used and caused to be used drivers that did not have an appropriate license to

operate the buses and vans that the SBHLP and Boseman Defendants used to transport the plaintiffs

(excluding named plaintiff Victorino Felix Antonio) and the migrant agricultural workers they seek

to represent to and from the cucumber and sweet fields or beds in which they were employed when

on or more of those same buses or vans was not properly and fully insured to the extent required by

the AWPA.

       8.      The named Plaintiffs also seek unpaid wages and liquidated damages under 29

U.S.C. §§ 206(a) and 216(b) and N.C.Gen.Stat. §§ 95-25.6, 95-25.22(a), and 95-25.22(a1), and

statutory damages under 29 U.S.C. § 1854(c)(1) on a collective and/or class basis pursuant to 29

U.S.C. § 216(b) and Rule 23(b)(3) of the Federal Rules of Civil Procedure.



                                                  4

            Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 4 of 58
II.    JURISDICTION

       8.       Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §§ 1331 (federal

question), 1337 (interstate commerce), and 1367(a) (supplemental jurisdiction). This Court has the

power to grant declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202.

III.   VENUE

       9.       Venue over this action lies in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c),

and 29 U.S.C. § 216(b). At all times relevant to this action, defendants O. J. Smith Farms, Inc.

(“SFI”) and Boseman Farms, Inc. (BFI) were and are corporations organized under the laws of

the State of North Carolina with their principal places of business in Nash County, North

Carolina. Defendants SFI and BFI acted at the direction and under the control of defendants

Peyton G. McDaniel and his spouse, Sandra W. McDaniel (for SFI) and of defendants Joel

Boseman and his spouse, Jean Boseman (BFI) who are all residents of Nash County, North

Carolina. At all times relevant to this action, defendant Greenleaf Nursery Co. (“Greenleaf”)

was and is a corporation organized under the laws of the State of Oklahoma and registered to do

business in North Carolina and doing business in and around Edgecombe County, North

Carolina.

       10.      At all times relevant to this action, defendants SBHLP, Inc. (“SFI”) was and is a

corporation organized under the laws of the State of Florida that acted at the direction and under

the control of defendant Salvador Barajas and his farm labor contractor employees Pablo LNU

and Jeremias LNU (hereinafter referred to collectively as “SBHLP”).

       11.      At all times alleged in this Complaint in 2018 and 2019, defendant SBHLP was

and is a farm labor contractor who furnished, transported, and jointly employed one or more of

the named plaintiffs and the migrant agricultural workers and temporary agricultural workers



                                                  5

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 5 of 58
with H-2A visas to perform hand labor in agriculture at various times in 2018 and 2019 that the

named plaintiffs seek to represent to, for, and with Smith Farms, Boseman Farms, and Greenleaf

in their regular and substantial business activities in and around Nash County and surrounding

counties in North Carolina at and before the time this action was commenced in a manner which

gives rise to the claims alleged in this Complaint.

       12.      At all times relevant to this action, defendant Salvador Barajas doing business as

SBHLP, Inc. (hereinafter collectively referred to as “SBHLP”) was and is a farm labor contractor

who furnished the named plaintiffs and other migrant agricultural workers and temporary

agricultural workers with H-2A visas to perform hand labor in agriculture at various times in

2018 and 2019 for defendants Smith Farms, Greenleaf Nursery Co., and Boseman Farms, and

was engaged and continues to engage in regular and substantial business activities in Nash

County, Halifax County, Edgecombe County, and surrounding counties in North Carolina at the

time this action was commenced.

IV.    PLAINTIFFS

       13.      At all times relevant to this Complaint in 2019, Plaintiffs Marcos Benitez

Gonzalez, Isaac Gonzalez Hernandez, Victorino Felix Antonio, Jorge Bautista Sabino,

Emmanuel Cruz Rivera, José Esteban Hernandez Cruz, Celso Gonzalez Trejo, Ruben

Dominguez Antonio, Porfirio Bautista Cruz, Sixto Hernandez Bueno, and Virginio Angeles

Gonzalez were and are citizens of Mexico who permanently reside in colonias located in or near

Tamazunchale in the state of San Luis Potosí in the Republic of Mexico who were jointly

employed with a group of SBHLP, Inc. H-2A workers in 2019 in North Carolina from late April

2019 through the first week or so of June 2019 by the SBHLP Defendants and the Boseman

Farms Defendants, and then from the first week or so of June 2019 through the end of November



                                                 6

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 6 of 58
2019 by the SBHLP Defendants and the Smith Farms Defendants (with the exception of plaintiff

Bautista Cruz who was forced by a work-related injury that occurred in late September 2019 to

return to Mexico on the last day of September 2019, and plaintiff Virginio Angeles Gonzalez

who was forced by a family emergency to turn to Mexico at the end of October 2019) within the

meaning of N.C. Gen. Stat. §§ 95-25.2(3) and (4) and 29 U.S.C. §§ 203(d) and 203(g) pursuant

to H-2A visas obtained under the provisions of 8 U.S.C. §§ 1101(a)(15)(H)(ii)(a), 1184(c), and

1188(a)(1).

       14.      At all times relevant to this Complaint in 2018, Plaintiffs Marcos Benitez

Gonzalez and Isaac Gonzalez Hernandez were also jointly employed to perform various types of

agricultural field labor with a group of SBHLP, Inc. H-2A workers from in or about mid- or late

April 2018 until the end of November 2018 in North Carolina by the SBHLP Defendants and a

succession of all of the other Defendants except Greenleaf within the meaning of N.C. Gen. Stat.

§§ 95-25.2(3) and (4) and 29 U.S.C. §§ 203(d) and 203(g) pursuant to H-2A visas obtained under

the provisions of 8 U.S.C. §§ 1101(a)(15)(H)(ii)(a), 1184(c), and 1188(a)(1). In addition, from

in or about May 8, 2018 through late August or early September 2018, named plaintiff Humberto

Antonio Hernandez was also jointly employed to perform various forms of agricultural field

work by the SBHLP Defendants and a succession of all of the other Defendants except

Greenleaf. For plaintiff Humberto Antonio Hernandez, that field work and joint employment

started in or about 8 May 2018 and continued thereafter until in or about late August or early

September 2018 with the SBHLP Defendants and the Smith Farms Defendants. In that joint

employment, plaintiff Humberto Antonio Hernandez worked doing weeding, digging ditches,

topping and suckering of tobacco, setting tobacco plants, and harvesting cucumbers. Starting in

or about late August or early September 2018 and continuing through the end of the season until



                                                 7

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 7 of 58
about November 22, 2018 plaintiff Humberto Antonio Hernandez was jointly employed by the

SBHLP Defendants and defendant Greenleaf to perform nursery work within the meaning of

N.C. Gen. Stat. §§ 95-25.2(3) and (4) and 29 U.S.C. §§ 203(d) and 203(g) pursuant to H-2A

visas obtained under the provisions of 8 U.S.C. §§ 1101(a)(15)(H)(ii)(a), 1184(c), and

1188(a)(1).

       15.      From about September 10 to November 20, 2018, Plaintiff Victorino Felix

Antonio was jointly employed within the meaning of N.C. Gen. Stat. §§ 95-25.2(3) and (4) and

29 U.S.C. §§ 203(d) and 203(g) with an H-2A visa by the SBHLP Defendants and defendant

Greenleaf in nursery work at the nursery operated by Greenleaf near Tarboro, North Carolina.

He seeks to represent about 60 other H-2A workers who, like him, traveled directly from Mexico

to North Carolina with the assistance of the SBHLP Defendants to be jointly employed by those

same defendants and to perform their first workweek of agricultural employment as an H-2A in

2018 in that same nursery work at various times ranging from early March of 2018 through on or

about November 20, 2018. In 2019 starting in early March 2019 and ending in November 2019,

the SBHLP Defendants again jointly employed with defendant Greenleaf in the same way at

least 60 other H-2A workers whom the plaintiff Felix Antonio also seeks to represent along with

all H-2A workers who were jointly employed by the SBHLP Defendants and Greenleaf in either

2018 or 2019 to the extent that those 2019 H-2A workers traveled directly from Mexico and

worked, as did Plaintiff Felix Antonio in 2018, and performed their first workweek of that joint

employment in one or both of those years (as plaintiff Felix Antonio did in only 2018) doing

nursery work for defendant Greenleaf and the SBHLP Defendants in some workweek in the time

period from in or about March 5, 2018 through in or about November 20, 2018.




                                                8

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 8 of 58
       15A.     Plaintiff Tiburcio Antonio Manuel was and is a citizen of Mexico who

permanently resides in a colonia located in or near Tamazunchale in the state of San Luis Potosí

in the Republic of Mexico who was jointly employed with a group of SBHLP, Inc. H-2A

workers in North Carolina from in or about the last week of April or early May 2018 and 2019

through the end of November 2018 and 2019 by the SBHLP Defendants and the Smith Farms

Defendants within the meaning of N.C. Gen. Stat. §§ 95-25.2(3) and (4) and 29 U.S.C. §§ 203(d)

and 203(g) pursuant to H-2A visas obtained under the provisions of 8 U.S.C. §§

1101(a)(15)(H)(ii)(a), 1184(c), and 1188(a)(1).

       16.      At all times relevant to this Complaint in 2019, Plaintiffs Rigoberto Carteras

Jardon, Alejandro De la Cruz Medina, Martin Nelson Wences Vasquez, Eric Jacinto Wences

Vasquez, and Juan Javier Varela Cuellar were and are citizens of Mexico who permanently

reside in colonias located in the state of Estado de Mexico in the Republic of Mexico who with a

group of SBHLP, Inc. H-2A workers were also jointly employed in 2019 in North Carolina from

late April 2019 through the first week or so of June 2019 by the SBHLP Defendants and the

Boseman Farms Defendants, and then from the first week or so of June 2019 through the end of

November 2019 by the SBHLP Defendants and the Smith Farms Defendants (again with the

exception of plaintiff Bautista Cruz who was forced by a work-related injury that occurred in late

September 2019 to return to Mexico on the last day of September 2019, and plaintiff Virginio

Angeles Gonzalez who was forced by a family emergency to turn to Mexico at the end of

October 2019 within the meaning of N.C. Gen. Stat. §§ 95-25.2(3) and (4) and 29 U.S.C. §§

203(d) and 203(g) pursuant to H-2A visas obtained under the provisions of 8 U.S.C. §§

1101(a)(15)(H)(ii)(a), 1184(c), and 1188(a)(1).




                                                  9

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 9 of 58
       17.     In and during 2018 and 2019, all defendants shared in the control of the manner and

means by which the named plaintiffs and the SBHLP, Inc. H-2A workers they seek to represent

accomplished their work for the respective “fixed site agricultural employer” (FSAE) defendants

who jointly employed them, provided the tools and equipment needed to perform the work for the

respective FSAE defendants who jointly employed them, and determined when and how long the

H-2A workers worked for the respective FSAE defendants who jointly employed them. In both

2018 and 2019, the work performed by the named plaintiffs and their fellow worker SBHLP, Inc.

H-2A workers was part of the regular business of the respective FSAE Defendants who jointly

employed them, and was performed at the farming or nursery operations owned by the respective

FSAE Defendants who jointly employed them with the SBHLP Defendants to cut, plant or harvest

sweet potatoes by hand or to perform all forms of manual nursery work on land owned or controlled

by the FSAE Defendants to whom or which they were furnished by the SBHLP Defendants.

       18.     As alleged in ¶15 above of this Complaint in 2018 and/or 2019, Defendant

Greenleaf and the SBHLP Defendants jointly employed named plaintiff Victorino Felix Antonio

and an additional approximately 60 H-2A workers other than the named plaintiffs that the

SBHLP Defendants furnished to Defendant Greenleaf in one or both of those years to perform

nothing but manual nursery work in one or both of those same years pursuant to H-2A visas

obtained by the SBHLP Defendants based on four (4) labor certification applications the SBHLP

Defendants made under 20 C.F.R. § 655.132 that specifically listed Greenleaf as the only nursery

employer to which the SBHLP Defendants were to furnish H-2A workers in both of those years.

Pursuant to those four labor certification applications copies of which are attached to this

complaint marked as Plaintiffs’ Exhibit A, Plaintiffs’ Exhibit B, Plaintiffs’ Exhibit C, and

Plaintiffs’ Exhibit D, in the 2018 and 2019 agricultural seasons in North Carolina, all of H-2A



                                                 10

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 10 of 58
workers for whom the SBHLP Defendants obtained H-2A visas to perform any nursery work

including named plaintiff Victorino Felix Antonio were furnished by the SBHLP Defendants

only to Greenleaf, and jointly employed by them with Defendant Greenleaf to perform manual

nursery work on the hundreds of acres of land owned by Greenleaf near Tarboro, North Carolina

within the meaning of N.C. Gen. Stat. §§ 95-25.2(3) and (4) and 29 U.S.C. §§ 203(d) and 203(g).

       19.     As alleged in ¶¶13-14, 15A, and 16 above of this Complaint in the years 2018

and/or 2019, from late April or early May to the end of November in both of those years, the

Smith Farms Defendants and the SBHLP Defendants jointly employed differing groups of those

named plaintiffs in one or both of those same years as alleged in ¶¶13-14, 15A, and 16 above

with the Smith Farms Defendants the named plaintiffs (excluding named plaintiff Victorino Felix

Antonio in 2018) along with an additional approximately 40-50 H-2A workers that the SBHLP

Defendants furnished in each of those years to the Smith Farms Defendants to cut sweet potato

plants, weed fields, and to harvest sweet potatoes and/or tobacco in one or both of those same

years pursuant to H-2A visas obtained by the SBHLP Defendants based on four (4) labor

certification applications the SBHLP Defendants made under 20 C.F.R. § 655.132 that

specifically listed SFI as a fixed site agricultural employer to which the SBHLP Defendants were

to furnish H-2A workers in both of those years. As alleged in ¶¶13-14, 15A, and 16 above and

pursuant to those four labor certification applications copies of which are attached to this

complaint marked as Plaintiffs’ Exhibit A, Plaintiffs’ Exhibit B, Plaintiffs’ Exhibit C, and

Plaintiffs’ Exhibit D, those named plaintiffs (excluding named plaintiff Victorino Felix Antonio

in 2018) and differing groups of approximately half of the H-2A workers who did not perform

nursery work for whom the SBHLP Defendants obtained H-2A visas to cut sweet potato plants,

weed fields, and to harvest sweet potatoes and/or tobacco were regularly furnished by the



                                                 11

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 11 of 58
SBHLP Defendants to the Smith Farms Defendants, and jointly employed by those same

Defendants to cut sweet potato plants, weed fields, and to harvest sweet potatoes and/or tobacco

on land owned or controlled by the Smith Defendants in or near Nash or Halifax Counties in

North Carolina within the meaning of N.C. Gen. Stat. §§ 95-25.2(3) and (4) and 29 U.S.C. §§

203(d) and 203(g).

       20.     As alleged in ¶¶13-14, 15A, and 16 above of this Compliant in the years 2018 or

2019, from the end of May to the first week in July in 2018 and from the end of May to the first

week of July in 2019 in the time period before they began any regular work for the Smith Farms

Defendants, the Boseman Farms Defendants and the SBHLP Defendants jointly employed the

named plaintiffs (excluding plaintiff Victorino Felix Antonio in 2018 and excluding plaintiff

Tiburcio Antonio Manuel and the workers described in ¶15A above in 2018 and 2019) and an

additional approximately 40-50 migrant agricultural workers that the SBHLP Defendants

furnished in each of those years to the Boseman Farms Defendants to cut sweet potato plants

and/or harvest pickle cucumbers on land owned or controlled by the Boseman Defendants in or

near Nash County, North Carolina within the meaning of N.C. Gen. Stat. §§ 95-25.2(3) and (4)

and 29 U.S.C. §§ 203(d) and 203(g). At all of those same time periods in 2018 and/or 2019 all

of the named plaintiffs (excluding Victorino Felix Antonio in 2018 and excluding plaintiff

Tiburcio Antonio Manuel and the workers described in ¶15A above in 2018 and 2019) and the

other migrant agricultural workers that they seek to represent were furnished to perform and did

perform this work at the time that they possessed H-2A visas obtained by the SBHLP Defendants

based on the same four (4) labor certification applications described above that the SBHLP

Defendants made under 20 C.F.R. § 655.132 that specifically did not list BFI as an authorized

fixed site agricultural employer to which the SBHLP Defendants were authorized and certified to



                                               12

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 12 of 58
furnish H-2A workers in both of those years. Because that work was “off contract” agricultural

work performed without the authorization and certification required by 20 C.F.R. §

655.132(b)(1), it was illegal agricultural work performed by those named Plaintiffs and the

workers that they seek to represent as migrant agricultural workers and the workers they seek to

represent as defined by 29 U.S.C. § 1802(8)(A) and 29 C.F.R. §§ 500.20(n) and 500.20(p)(2).

V.     FIXED-SITE AGRICULTUAL EMPLOYER DEFENDANTS

       21.     At all times relevant to this complaint, Defendant O. J. Smith Farms, Inc.

(hereinafter “SFI”) is and has been a for profit, closely held corporation that was and is organized

under the laws of the state of North Carolina since February 21, 1957, for the purpose of, among

others, producing and marketing tobacco, sweet potatoes and other agricultural products for

interstate commerce within and without North Carolina. All of the named Plaintiffs and the workers

that they seek to represent were jointly employed by SFI and the SBHLP Defendants in the

production of tobacco and sweet potatoes for interstate commerce.

       21A.    During each of the three chronological years immediately preceding the date on

which this action was filed, upon information and belief, the plaintiffs (excluding Plaintiff Victorino

Felix Antonio in 2018) and the workers that they seek to represent were employed in an enterprise

that was owned and operated by SFI and by the defendants alleged in ¶21 above that:

               (a)     had and has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for interstate commerce by some person or entity

other than the defendants, and

               (b)     is and for each chronological year starting with January 1, 2017 and

continuing through the present date, was an enterprise whose annual gross volume of sales made or




                                                  13

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 13 of 58
business done is and was not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

        22.     The registered agent for service of process on SFI is Orpha Gene Watson, 12675 NC

Highway 28, Whitakers, NC 27891, Tel: (252)437-1721.

        23.     Upon information and belief, at all times relevant to this complaint, defendants

Peyton G. McDaniel and Sandra W. McDaniel were and are officers and part-owners of defendant

SFI, and participated in the day to day operation and control of SFI. They did this by:

        A.      Being in the field with the named Plaintiffs described in ¶¶15A and 19 above nearly

every day that those named Plaintiffs and the H-2A workers they seek to represent performed any

work for these defendants,

        B.      Driving a truck back and forth between the fields and the tobacco barns to transport

to the tobacco barns the tobacco being harvested to enable those H-2A workers to perform their

daily work duties,

        C.      Suffering or permitting those same H-2A workers to work at the tobacco barns of

the Smith Farms Defendants,

        D.      Providing the equipment necessary for those H-2A workers to cut sweet potato

plants for use in the production of sweet potatoes,

        E.      Directing the specific employment activities of the plaintiffs and the H-2A workers

they seek to represent on a regular basis by giving them instructions as to how to perform their work

for SFI either directly or by relaying those instructions to the plaintiffs and those H-2A workers

through one or more onsite supervisory personnel employed by those defendants and SFI,

        F.      Controlling that work for SFI on a regular basis by engaging in the activities

described in ¶17 above,



                                                  14

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 14 of 58
       G.      Setting the location(s) of that work for SFI on a daily basis,

       H.      Contributing to the determination as to how and when they were to be paid for the

work that the plaintiffs and the H-2A workers they seek to represent performed for SFI,

       I.      Providing and maintaining the migrant housing required by the H-2A program to

house at least some if not all of the named Plaintiffs in 2018 and 2019.

       24.     At all times relevant to this complaint, Defendant Greenleaf Nursery Co. (hereinafter

“Greenleaf”) is and has been a for profit, closely held corporation that was and is organized under

the laws of the state of Oklahoma since September 2, 1960 registered to do business in North

Carolina since May 14, 2015, for the purpose of, among others, growing and marketing nursery

products on a wholesale basis within and without Oklahoma for interstate commerce. Victorino

Felix Antonio and the workers that he seeks to represent were jointly employed by Greenleaf and

the SBHLP Defendants in the performance of manual labor for the production of wholesale nursery

products for interstate commerce.

       24A.    During each of the three chronological years immediately preceding the date on

which this action was filed, upon information and belief, Plaintiff Victorino Felix Antonio and the

workers that he seeks to represent were employed in an enterprise that was owned and operated by

Greenleaf by the defendants alleged in ¶24 above that:

               (a)     had and has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for interstate commerce by some person or entity

other than the defendants, and

               (b)     is and for each chronological year starting with January 1, 2017 and

continuing through the present date, was an enterprise whose annual gross volume of sales made or




                                                  15

            Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 15 of 58
business done is and was not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

        25.     The registered agent for service of process on Greenleaf is CT Corporation System,

160 Mine Lake Court, Suite 200, Raleigh, North Carolina 27615-6417, Tel: (877)331-2982

(Greenleaf).

        26.     Upon information and belief, at all times relevant to this complaint, defendant

Greenleaf, acting through its local managers and supervisors at its facility located at 2349

Chinquapin Road, Tarboro, North Carolina 27886 in Edgecombe County, North Carolina, was and

is a closely held, and for-profit corporation, and participated in the day to day operation and control

of plaintiff Victorino Felix Antonio and the H-2A workers that named plaintiff Victorino Felix

Antonio seeks to represent. That operation and control by Defendant Greenleaf of the work

activities of named plaintiff Victorino Felix Antonio and the H-2A workers he seeks to represent

occurred by directing the specific employment activities of that same plaintiff and the H-2A

workers he seeks to represent on a regular basis when Greenleaf, acting through its supervisory

personnel, gave them instructions as to how to perform their work for Greenleaf either directly or by

relaying those instructions to plaintiff Victorino Felix Antonio and those same H-2A workers

through one or more onsite supervisory personnel employed by defendant Greenleaf, controlling

that work for Greenleaf on a regular basis by engaging in the activities described in ¶17 above,

setting the location(s) of that work by Plaintiff Victorino Felix Antonio and the H-2A workers he

seeks to represent for Greenleaf on a daily basis, and contributing to the determination as to how

and when they were to be paid for the work that plaintiff Victorino Felix Antonio and the H-2A

workers he seeks to represent performed for Greenleaf.




                                                  16

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 16 of 58
       27.     At all of those same time periods in 2018 and/or 2019 all of the named plaintiffs

(excluding Victorino Felix Antonio and plaintiff Humberto Antonio Hernandez in 2018 and

excluding plaintiff Tiburcio Antonio Manuel in both 2018 and 2019) and the other migrant

agricultural workers that they seek to represent were furnished by the SBHLP Defendants to

perform and did perform this “off contract” work for the Boseman Farm Defendants, those same

plaintiffs and those other migrant agricultural workers the named plaintiffs seek to represent

possessed H-2A visas obtained by the SBHLP Defendants based on the same four (4) labor

certification applications described above that the SBHLP Defendants made under 20 C.F.R. §

655.132 that specifically did not list fixed site agricultural employer defendant BFI as an

authorized fixed site agricultural employer to which the SBHLP Defendants were permitted and

certified to furnish H-2A workers in both of those years. Because that work was “off contract”

agricultural work performed without the authorization and certification required by 20 C.F.R. §

655.132(b)(1), it was illegal agricultural work performed by the named Plaintiffs as migrant

agricultural workers and the workers they seek to represent as defined by 29 U.S.C. § 1802(8)(A)

and 29 C.F.R. §§ 500.20(n) and 500.20(p)(2).

       28.     At all times relevant to this complaint, Defendant Boseman Farms, Inc. (hereinafter

“BFI”) is and has been a for profit, closely held corporation that was and is organized under the

laws of the state of North Carolina since December 22, 1997, for the purpose of, among others,

producing and marketing cucumbers, sweet potatoes, watermelons, and other agricultural products

within and without North Carolina. All of the named Plaintiffs and the workers that they seek to

represent were jointly employed by BFI and the SBHLP Defendants in the production of cucumbers

and sweet potatoes for interstate commerce.




                                                 17

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 17 of 58
        28A.    During each of the three chronological years immediately preceding the date on

which this action was filed, upon information and belief, the named plaintiffs (excluding Plaintiff

Victorino Felix Antonio in 2018) and the workers that they seek to represent were employed in an

enterprise that was owned and operated by BFI and by the defendants alleged in ¶28 above that:

                (a)     had and has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for interstate commerce by some person or entity

other than the defendants, and

                (b)     is and for each chronological year starting with January 1, 2017 and

continuing through the present date, was an enterprise whose annual gross volume of sales made or

business done is and was not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

        29.     The registered agent for service of process on BFI is defendant Joel M. Boseman,

200 West Bridges Street, Battleboro, NC 27809, Tel: (252)446-3636.

        30.     Upon information and belief, at all times relevant to this complaint, defendants Joel

M. Boseman and Jean J. Boseman were and are the President and Vice-President and sole owners of

defendant BFI, and participated in the day to day operation and control of BFI by directing the

specific employment activities of the plaintiffs (excluding Victorino Felix Antonio in 2018) and

the migrant agricultural workers they seek to represent on a regular basis by giving them

instructions as to how to perform their work for BFI either directly or by relaying those instructions

to the plaintiffs (excluding Victorino Felix Antonio in 2018) and those migrant agricultural

workers through one or more onsite supervisory personnel employed by those defendants and BFI,

controlling that work for BFI on are regular basis by engaging in the activities described in ¶17

above, setting the location(s) of that work for BFI on a daily basis, and contributing to the



                                                  18

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 18 of 58
determination as to how and when they were to be paid for the work that the plaintiffs (excluding

Victorino Felix Antonio in 2018) and the H-2A workers that they seek to represent performed for

BFI.

       31.     For all of 2018 and all of 2019, Greenleaf, Smith Farms, and Boseman Farms all had

a place of business in the U.S., a means to be contacted for employment, the ability to control the

work of the named plaintiffs and the work of each plaintiff and all of the workers with H-2A visas

that the SBHLP defendants furnished to perform manual labor for Greenleaf, Smith Farms, or

Boseman Farms at any time in the months from March through November in 2018 and/or 2019 in

the planting and hand harvest of sweet potatoes, the harvest of tobacco, and/or the harvest of pickle

cucumbers on real property owned or controlled by the Greenleaf, Smith Farms, or Boseman Farms

Defendants, and each had a valid Federal Employer Identification Number.

VI.    H-2A FARM LABOR CONTRACTOR DEFENDANTS

       32.     At all times relevant to this action, defendant Salvador Barajas resided and

continues to reside, did business and continues to do business at 141 Fillmore Avenue, N.E.,

Lake Placid, Florida 33852 in Highlands County, Florida.

       33.     Pursuant to 20 C.F.R. §§ 655.132(a)-(b) from in or about March through the end of

November 2018 and 2019, Salvador Barajas doing business as SBHLP, Inc. (collectively “SBHLP”

or “SBHLP Defendants”) furnished and jointly employed the named plaintiffs and approximately

150 other workers with H-2A visas to and with all of the fixed site agricultural employer defendants

named in this Complaint. During this same time period, the SBHLP Defendants together with all of

the fixed site agricultural employer Defendants jointly employed the named plaintiffs and the

members of the proposed NCWHA and AWPA classes and FLSA collective action within the

meaning of N.C. Gen. Stat. § 95-25.2(3) and (5), and 29 U.S.C. §§ 203(d), 203(g), and 1802(5) to



                                                 19

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 19 of 58
perform the hand labor described above for the SBHLP Defendants and the fixed site agricultural

employer defendants on real property owned or controlled by those same fixed site agricultural

employer defendants.

       34.     As defined by the H-2A regulations, 20 C.F.R. §§ 655.103(b) and 655.1300(c), in or

about March through the end of November in both 2018 and 2019, the SBHLP Defendants an

employer of the H-2A workers that they furnished to the various fixed site agricultural employer

defendants and, along with those same fixed site agricultural employers, jointly employed the

eighteen named plaintiffs and the members of the proposed NCWHA and AWPA classes and FLSA

collective action to perform the various forms of hand labor in agriculture that are described above

in this Complaint for both the SBHLP Defendants and all of the fixed site agricultural employer

Defendants on real property owned or controlled by those same fixed site agricultural employer

Defendants.

       35.     For all of 2018 and 2019, the Barajas defendants had a place of business in the U.S.,

a means to be contacted for employment, the ability to jointly control the work of the named

plaintiffs and the work of all workers with H-2A visas who performed any work from March

through November 2018 and 2019 for the Barajas Defendants and one or more of the fixed site

agricultural Defendants in the performance of manual hand labor as described above in this

Complaint on real property owned or controlled by those same fixed site agricultural employer

Defendants, and had a valid Federal Employer Identification Number.

       36.     Either personally and/or through his personal agents and employees, Salvador

Barajas directed, controlled, and supervised the work of the eighteen named plaintiffs and all H-2A

workers whom the SBHLP Defendants furnished to the fixed site agricultural employer defendants




                                                 20

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 20 of 58
to perform work exclusively for those same fixed site agricultural employer defendants in the fields

or nursery of one or more of those same fixed site agricultural employer defendants.

VII.         STATUTORY AND REGULATORY STRUCTURE OF THE H-2A PROGRAM

       37.     An agricultural employer or labor contractor in the United States may import H-2A

workers if the U.S. Department of Labor (“USDOL”) certifies that there are not enough domestic

workers to perform the job and that the employment of H-2A workers will not adversely affect the

wages and working conditions of U.S. workers who are similarly employed. 8 U.S.C. §

1101(a)(15)(H)(ii)(a) and 1188(a)(1).

       38.     Employers requesting H-2A workers must file a temporary labor certification

application with the USDOL’s Employment and Training Administration. 20 C.F.R. § 655.130.

The application has to include a job offer, known as a “job order,” that complies with the

requirements of 20 C.F.R. §§ 655.122, 653.501, and 655.121(a)(3). The job order contains the

terms to be offered to both foreign H-2A workers and U.S. workers. 20 C.F.R. § 655.122(a).

       39.     Where an agricultural employer seeks foreign workers under the H-2A program,

the terms of the job order establish the minimum terms and conditions for employment for all

agricultural workers similarly employed. The employer must provide a copy of the work

contract establishing those terms and conditions to both the H-2A workers and workers engaged

in corresponding employment. 29 C.F.R. § 655.103(b).

       40.     To receive H-2A workers, housing meeting the applicable housing standards must

be provided at no cost to H-2A workers and those workers in corresponding employment who

are not reasonably able to return to their residence within the same day. 20 C.F.R. §§ 655.122(d)

and 655.1306(b)(6).




                                                 21

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 21 of 58
       41.     An employer using H-2A workers must offer U.S. workers no less than the same

benefits, wages, and working conditions that it offers to H-2A workers and must not impose any

restrictions or obligations on U.S. workers that it does not impose on H-2A workers. 20 C.F.R. §

655.122(a).

VIII. STATEMENT OF FACTS

       42.     On or about January 3, 2018, the SBHLP defendants submitted the original of an

Agricultural and Food Processing Clearance Order ETA Form 790 (“Clearance Order”) in the form

of an application to the U.S. Department of Labor (USDOL) Employment and Training

Administration for permission to bring in up to 55 foreign H-2A workers from March 5 to

November 15, 2018 (“January 3, 2018 Clearance Order”). See Plaintiffs’’ Exhibit A attached

(pertinent excerpts from that original). USDOL approved the H-2A Application for Temporary

Employment Certification, Form ETA-9142A, based upon this Clearance Order which listed

defendants Greenleaf and SFI as two of the three fixed site agricultural employers but did not list

BFI.

       43.     On or about Feb. 20, 2018, the SBHLP defendants submitted the original of an

Agricultural and Food Processing Clearance Order ETA Form 790 (“Clearance Order”) in the form

of an application to the U.S. Department of Labor Employment and Training Administration, for

permission to bring in up to 122 additional foreign H-2A workers from April 28 to November 30,

2018 (“February 20, 2018 Clearance Order”). See Plaintiffs’’ Exhibit B attached (pertinent excerpts

from that original). USDOL approved the H-2A Application for Temporary Employment

Certification, Form ETA-9142A, based upon this Clearance Order which again listed defendants

Greenleaf and SFI as two of five fixed site agricultural employers but did not list BFI.




                                                  22

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 22 of 58
       44.     On or about Dec. 31, 2018, the SBHLP defendants submitted the original of an

Agricultural and Food Processing Clearance Order ETA Form 790 (“Clearance Order”) in the form

of an application to the U.S. Department of Labor Employment and Training Administration, for

permission to bring in up to 74 foreign H-2A workers from March 1 to November 30, 2018 (“Dec.

31, 2018 Clearance Order”). See Plaintiffs’’ Exhibit C attached (pertinent excerpts from that

original). On Feb. 25, 2019 USDOL approved an H-2A Application for Temporary Employment

Certification, Form ETA-9142A based upon this Clearance Order, which again listed defendants

Greenleaf and SFI as two of five fixed site agricultural employers but did not list BFI.

       45.     On or about Feb. 12, 2019, the SBHLP defendants submitted the original of an

Agricultural and Food Processing Clearance Order ETA Form 790 (“Clearance Order”) in the form

of an application to the U.S. Department of Labor Employment and Training Administration, for

permission to bring in up to 120 additional foreign H-2A workers from April 15 to November 30,

2018 (“February 12, 2019 Clearance Order”). See Plaintiffs’’ Exhibit D attached (pertinent excerpts

from that original). On April 2, 2019, USDOL approved the H-2A Application for Temporary

Employment Certification, Form ETA-9142A based upon this Clearance Order, which again listed

defendants Greenleaf and SFI as two of five fixed site agricultural employers but did not list BFI.

       46.     However, in both 2018 and 2019, BFI was included as the lawful employer of H-2A

workers procured by The North Carolina Grower’s Association, Inc. (“NCGA”) of which it was a

member in both 2018 and 2019. As part of that employment BFI actually paid the H-2A workers

procured by the NCGA all promised wages at the same adverse effect wage rate (AEWR) that was

disclosed to the plaintiffs and the workers they seek to represent as alleged in ¶49 below. On

information and belief, in both 2018 and 2019, the H-2A workers obtained by the NCGA for BFI

arrived and started to work for BFI on or about March 23 of each year. In addition, in 2019,



                                                  23

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 23 of 58
pursuant to 20 C.F.R. § 655.132(a)-(b), farm labor contractor José M. Gracia Harvesting, Inc.

(“Gracia”) listed BFI in its Clearance Order application for permission to obtain and furnish

approximately 111 H-2A workers to harvest sweet potatoes for BFI from on or about September 1,

2019 through on or about November 29, 2019. The USDOL granted that application in 2019 and

those H-2A workers were lawfully furnished by Gracia and lawfully harvested sweet potatoes for

BFI for that same time period in 2019.

       47.     Each of the Clearance Orders filed by the SBHLP defendants provided a job

description and wage rates for each crop activity in both 2018 and 2019. For the hand harvest of

tobacco and sweet potatoes the January 3, 2018 and February 20, 2018 Clearance Orders copied in

Plaintiff’s Exhibit A and B attached specified that named plaintiffs Marcos Benitez Gonzalez and

Isaac Gonzalez Hernandez and the H-2A workers they seek to represent that were jointly employed

by and/or furnished to the Smith Farms defendants and the SBHLP defendants in the 2018

agricultural season in North Carolina to perform that work would be paid at an hourly rate of at least

$11.46/hour. For the manual labor nursery work the January 3, 2018 and February 20, 2018

Clearance Orders copied in Plaintiff’s Exhibit A and B attached specified that the named plaintiff

and the H-2A workers jointly employed by and/or furnished to defendant Greenleaf and the SBHLP

defendants to perform that work would be paid at an hourly rate of $11.46/hour.

       48.     For the hand harvest of tobacco and sweet potatoes the December 31, 2018 and

February 12, 2019 Clearance Orders copied in Plaintiff’s Exhibit C and D attached specified that the

named plaintiffs and the H-2A workers jointly employed by and/or furnished to the Smith Farms

defendants and the SBHLP defendants to perform that work at an hourly rate of $12.25/hour with

piece rate sweet potato harvest work paid at the rate of $.50 5/8 bushel bucket with a guaranteed

hourly rate of at least $12.25/hour. For the manual labor nursery work the December 31, 2018 and



                                                 24

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 24 of 58
February 12, 2019 Clearance Orders copied in Plaintiff’s Exhibit A and B attached specified that the

named plaintiff and the H-2A workers jointly employed by and/or furnished to defendant Greenleaf

and the SBHLP defendants to perform that work would be paid at an hourly rate of $12.25/hour.

        49.     Pursuant to N.C.Gen.Stat. §§ 95-25.13(1)-(2), before any of the named plaintiffs and

the employee that the respective plaintiff(s) seeks to represent began their joint employment by any

defendant, all defendants named in this action disclosed to the named plaintiffs and the members of

the NCHWA class, AWPA class, and the FLSA collective that the respective named plaintiff(s)

seek to represent employment practices and policies with regard to promised wages at the wage

rates that are described in ¶¶47 and 48 above, payment of those wage rates for all hours worked,

payment of all wages when due on the regular weekly payday, and no use or application of any

unlawful wage deductions which reduced a worker’s wages below those same wage rates. They

also disclosed the employment practice and policy that is described in ¶62 below.

        50.     In both 2018 and 2019, the SBHLP Defendants, the Smith Farms Defendants, and

the Boseman Farms Defendants did not count as hours worked travel time from one field to another

that was all part of that day’s work after the named Plaintiffs (except plaintiff Victorino Felix

Antonio in 2018) and the H-2A co-workers had started work in the fields for the day. On average

this resulted in the undercounting and underpayment of approximately one-half hour per workday in

each workweek during those years.

        51.     As a result in 2018 and 2019 the SBHLP Defendants and the Smith Farms

Defendants failed to pay the named plaintiffs (except plaintiff Victorino Felix Antonio in 2018) and

the H-2A workers they seek to represent all wages when due on the regular payday for each

workweek in those years at the AEWR hourly wage rate for all hours worked in violation of

N.C.Gen.Stat. § 95-25.6. This cost those plaintiffs and the H-2A workers they seek to represent an



                                                  25

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 25 of 58
amount in wages equal to approximately 2.5 hours of wages per workweek at the adverse effect

wage rate that was applicable to the year in which the work was performed.

        52.     As a result in both 2018 and 2019 the SBHLP Defendants and the Boseman Farms

Defendants failed to pay the named plaintiffs (except plaintiff Victorino Felix Antonio in 2018) and

the migrant agricultural workers they seek to represent all wages when due on the regular payday

for each workweek in those year at the AEWR hourly wage rate for all hours worked in violation of

N.C.Gen.Stat. § 95-25.6 and 29 U.S.C. § 1822(a). This cost the plaintiffs and the migrant

agricultural workers they seek to represent an amount in wages equal to approximately 2.5 hours of

wages per workweek at the adverse effect wage rate that was applicable to the year in which the

work was performed.

        53.     In addition, in 2019 for at least two workweeks ending in or around June 2019 or the

first week of July 2019, the SBHLP Defendants and the Boseman Defendants failed to pay named

plaintiffs Juan Javier Varela Cuellar and Eric Jacinto Wences Vasquez and other migrant

agricultural workers whom the named plaintiffs seek to represent all promised wages when due on

their regular payday at the rate of $12.25/hour for all hours worked in violation of N.C.Gen.Stat. §

95-25.6 and 29 U.S.C. § 1822(a). Instead, they paid those named plaintiffs and those workers in

cash at the rate of $12.00/hour. As a result of these intentional actions of those defendants, plaintiffs

Juan Javier Varela Cuellar and Eric Jacinto Wences Vasquez and the other migrant agricultural

workers whom the named plaintiffs seek to represent were not paid promised wages at the AEWR

rate that those defendants disclosed to them pursuant to N.C.Gen.Stat. §§ 95-25.2(16), 95-25.6, and

95-25.13(1)-(2).

        54.     In both 2018 and 2019 the Boseman Defendants or their agents (those agents

included a fulltime employee of BFI who went by the name of Olvin) all personally and jointly



                                                   26

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 26 of 58
participated in the day-to-day decisions by BFI that involved the employment of the named

Plaintiffs (excluding Plaintiff Victorino Felix Antonio in 2018) and the migrant agricultural workers

they seek to represent. Those day-to-day decisions included, but are not limited to, the following:

       A.       Onsite supervision by Olvin of the field work performed by the named plaintiffs

(excluding Plaintiff Victorino Felix Antonio) and the other migrant agricultural workers they seek to

represent.

       B.       Decisions as to which and how many of the migrant agricultural workers furnished

by the SBHLP Defendants would be hired by the Boseman Farms Defendants each day.

       C.       Decisions as which members of the entire crew of migrant agricultural workers

(excluding Plaintiff Victorino Felix Antonio and Humberto Antonio Hernandez in 2018 and

plaintiff Tiburcio Antonio Manuel in both 2018 and 2019) available from the SBHLP Defendants

with H-2A visas which authorized them to work for fixed site agricultural employers other than BFI

would be hired by BFI on a day to day basis and what field work tasks would be allocated among

them in in 2018 and 2019.

       D.       Decisions as to which vehicles and drivers would be used (including but not limited

to Olvin) to transport those workers between the labor camp in which they were housed and the

worksite at which they were employed.

       E.       Decisions as to the intentional failure of the Boseman Farms Defendants and the

SBHLP Defendants to maintain payroll records that contained all of the information required by 29

U.S.C. § 1821(d)(1) for the wages that one or more of those same defendants paid to the named

plaintiffs and the migrant agricultural workers they seek to represent for the work they performed

for those defendants in the 2018 agricultural season and then again in the 2019 season in North

Carolina.



                                                 27

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 27 of 58
        F.      Intentional decisions in both 2018 and 2019 to have Olvin to deliver wages to the

named plaintiffs in cash at the rate described in ¶53 above (excluding Plaintiffs Victorino Felix

Antonio and Humberto Antonio Hernandez in 2018 and plaintiff Tiburcio Antonio Manuel in both

2018 and 2019) on a weekly basis at the Boseman Farms packing house in Nash County without the

provision of any wage statements that contained all of the information required by 29 U.S.C. §

1821(d)(2) for the off-contract agricultural labor that the named plaintiffs (excluding Plaintiffs

Victorino Felix Antonio Humberto Antonio Hernandez in 2018 and plaintiff Tiburcio Antonio

Manuel in both 2018 and 2019) and the migrant agricultural workers they seek to represent

performed in 2018 and 2019 for the Boseman Farms Defendants.

        G.      Intentional decisions in both 2018 and 2019 to knowingly provide false or

misleading information to the named plaintiffs (excluding Plaintiffs Victorino Felix Antonio and

Humberto Antonio Hernandez in 2018 and plaintiff Tiburcio Antonio Manuel in both 2018 and

2019) as to the correct hourly wage rate the plaintiffs were supposed to receive by the actions that

are described in ¶53 above.

        H.      Intentional decision to not provide the written disclosures to the named plaintiffs

(excluding Plaintiffs Victorino Felix Antonio and Humberto Antonio Hernandez in 2018 and

plaintiff Tiburcio Antonio Manuel in both 2018 and 2019) in both 2018 and 2019

        55.     In 2018 and 2019, upon information and belief, both of the individual Boseman

defendants or their agents were physically present from time to time in the fields owned, operated or

controlled by the Boseman Farms Defendants, and, upon information and belief, provided verbal

and non-verbal guidance and instructions to the named Plaintiffs (excluding plaintiffs Victorino

Felix Antonio and Humberto Antonio Hernandez in 2018 and plaintiff Tiburcio Antonio Manuel in

both 2018 and 2019), their supervisors, and/or the migrant agricultural workers that the named



                                                  28

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 28 of 58
Plaintiffs seek to represent in this action for the Clearance Order Job contract work that was

performed by those workers in 2018 and/or 2019.

       56.     In 2018 and 2019, upon information and belief, both of the individual Boseman

Defendants or their agents were physically present from time to time in the fields or labor camp

used to house the named Plaintiffs (excluding plaintiffs Victorino Felix Antonio and Humberto

Antonio Hernandez in 2018 and plaintiff Tiburcio Antonio Manuel in both 2018 and 2019), and,

upon information and belief, and acting with the SBHLP Defendants and through one or more

agents of the Boseman Defendants, provided verbal and non-verbal guidance, direction, and

instructions to an assistant of Salvador Barajas known as “Pablo” for Pablo to intentionally use or

for Pablo to be intentionally causing to be used one or more vehicles owned by one or more of the

SBHLP Defendants to drive that vehicle as part of the provision of transportation for the migrant

agricultural workers working off-contract that the SBHLP Defendants furnished and transported for

Boseman Farms Defendants in those same years when Pablo was not authorized and registered nor

properly licensed to do so in violation of 29 U.S.C. §§1811(b) and 1841(b)(1)(B).

       57.     At all times relevant to this complaint in 2018 or 2019 when the SBHLP Defendants

furnished the named plaintiffs (excluding plaintiffs Victorino Felix Antonio and Humberto Antonio

Hernandez in 2018 and plaintiff Tiburcio Antonio Manuel in both 2018 and 2019) and the

employees that they seek to represent to the Boseman Farms Defendants to drive or perform off-

contract field work for Boseman Farms and/or other fixed site agricultural employers who were

not listed as required by 20 C.F.R. § 655.132(b) in the labor certification clearance order

application that the SBHLP Defendants filed with the U.S. Department of Labor (DOL) in 2018

and 2019, those same named Plaintiffs and the members of the proposed AWPA class were all

jointly employed and transported as migrant agricultural workers as defined in 29 U.S.C. § 1802(8)



                                                  29

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 29 of 58
whose employment in agricultural employment was of a seasonal or other temporary nature, and

who were required to be absent overnight from each such worker’s permanent place of residence

and whose off-contract work was not agricultural employment authorized pursuant to 8 U.S.C. §§

1101(a)(15)(H)(ii)(a) and 1184(c).

       58.     For each season in 2018 and/or 2019 that each of the named plaintiffs (excluding

plaintiffs Victorino Felix Antonio and Humberto Antonio Hernandez in 2018 and Tiburcio Antonio

Manuel in 2018 and 2019) and the H-2A workers that they seek to represent in the FLSA collective

action, and AWPA and NCWHA class actions described in ¶¶76-97 below traveled directly from

Mexico to North Carolina to work for one or more of the Boseman Farms Defendants under the H-

2A program, each of the plaintiffs and the members of the FLSA collective action and NCWHA

class action described in ¶¶76-97 below were required to pay a total of approximately USD $560

(for those coming from the Mexican state of the Estado de Mexico) or a total of approximately USD

$483 (for those coming from the Mexican state of the San Luis Potosí) for the following expenses

as a condition of the first workweek of their joint employment by the Boseman Farms and the

SBHLP Defendants in March, April or early May of both 2018 and 2019: USD $190 to the U.S.

Consulate in Mexico for an H-2A visa, approximately USD $5 for visa processing fees to

Defendant’s agent in Mexico, approximately MXP $1,300 or USD $68.42 for a bus ticket from the

state of Estado de Mexico to Monterrey, Mexico (for those coming from the state of Estado de

Mexico in 2019) or approximately MXP $600 or USD $31.58 for a bus ticket from San Luis Potosí

to Monterrey, Mexico in 2019 (for those coming from the state of San Luis Potosí), or

approximately MXP $800 or USD $42.10 for a bus ticket from San Luis Potosí to Matamoros,

Mexico in 2018 (for those coming from the state of San Luis Potosí), approximately MXP $1,300 or

USD $68.42 for the four nights (for those coming from the Estado de Mexico) or approximately



                                               30

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 30 of 58
MXP $600 or USD $31.58 for the two nights (for those coming from the state of San Luis Potosi)

that they were required to remain in in a hotel in Monterrey or Matamoros, Mexico as a condition of

obtaining the required Consular interview in that city to obtain an H-2A visa to be employed by the

Defendant, USD $6.00/each for the I-94 border crossing card required by the U.S. government to

enter the USA as a non-resident alien, USD $160 each for another one-way bus ticket from

Monterrey or Matamoros, Mexico to Nash County or Edgecombe County, North Carolina in 2018

or 2019, and $12.46/day in 2019 or $12.28/day in 2018 for five (5) days’ subsistence (USD $62.30

in 2019 or $61.40 in 2018) as each of the plaintiffs and the members of the FLSA collective action

and the NCWHA and AWPA class actions in 2018 and 2019 were more than a thousand miles from

home without any capacity to do anything but purchase prepared food on a retail basis in the way

that is described in 29 C.F.R. §§ 778.217(a) and 778.217(b)(3).

       59.     For each season in 2018 and/or 2019 that named plaintiff Victorino Felix Antonio

and the H-2A workers that he seeks to represent in the FLSA collective action and NCWHA class

actions described in ¶¶76-90 below traveled directly from Mexico to North Carolina to work for

Defendant Greenleaf under the H-2A program, plaintiff Victorino Felix Antonio and the members

of the FLSA collective action and NCWHA class action described in ¶¶76-90 below were required

to pay a total of approximately USD $483 (for those coming from the Mexican state of the San Luis

Potosí) for the following expenses as a condition of the first workweek of their joint employment by

Defendant Greenleaf and the SBHLP Defendants in or about early March, April or May or

September of 2018 and/or 2019: USD $190 to the U.S. Consulate in Monterrey, Mexico for an H-

2A visa, approximately USD $5 for visa processing fees to Defendant’s agent in Mexico,

approximately MXP $600 or USD $31.58 for a bus ticket from San Luis Potosí to Monterrey,

Mexico, approximately MXP $600 or USD $31.58 for the two nights (for those coming from the



                                                31

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 31 of 58
state of San Luis Potosi) they were required to remain in in a hotel in Monterrey, Mexico as a

condition of obtaining the required Consular interview in that city to obtain an H-2A visa to be

employed by the Defendant, USD $6.00/each for the I-94 border crossing card required by the U.S.

government to enter the USA as a non-resident alien, USD $160 each for another one-way bus

ticket from Monterrey, Mexico to Nash County or Edgecombe County, North Carolina, and

$12.46/day in 2019 or $12.28/day in 2018 for five (5) days’ subsistence (USD $62.30 in 2019 or

$61.40 in 2018) as plaintiff Victorino Felix Antonio and the members of the FLSA collective action

and the NCWHA class action were more than a thousand miles from home without any capacity to

do anything but purchase prepared food on a retail basis in the way that is described in 29 C.F.R. §§

778.217(a) and 778.217(b)(3).

       60.     For each season in 2018 and/or 2019 that named plaintiffs Tiburcio Antonio Manuel,

Humberto Antonio Hernandez, and the H-2A workers that they seek to represent in the FLSA

collective action and the NCWHA class actions described in ¶¶76-90 below traveled directly from

Mexico to North Carolina to work for one or more of the Smith Farms Defendants under the H-2A

program, plaintiffs Tiburcio Antonio Manuel , Humberto Antonio Hernandez, and the members of

the FLSA collective action and NCWHA class action described in ¶¶76-90 below were required to

pay a total of approximately USD $483 (for those coming from the Mexican state of the San Luis

Potosí through the U.S. Consulate in Monterrey, Mexico) or a total of approximately $531.50 for

those coming from San Luis Potosí through the U.S. Consulate in Matamoros, Mexico) for the

following expenses as a condition of the first workweek of their joint employment by the Smith

Farms Defendants and the SBHLP Defendants in or about late April or early May of September

2018 and 2019: USD $190 to the U.S. Consulate in Mexico for an H-2A visa, approximately USD

$5 for visa processing fees to Defendant’s agent in Mexico, approximately MXP $1,300 or USD



                                                 32

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 32 of 58
$68.42 for a bus ticket from the state of Estado de Mexico to Monterrey, Mexico (for those coming

from the state of Estado de Mexico in 2019) or approximately MXP $600 or USD $31.58 for a bus

ticket from San Luis Potosí to Monterrey, Mexico in 2019 (for those coming from the state of San

Luis Potosí), or approximately MXP $800 or USD $42.10 for a bus ticket from San Luis Potosí to

Matamoros, Mexico in 2018 (for those coming from the state of San Luis Potosí), approximately

MXP $1,300 or USD $68.42 for the four nights (for those coming from the Estado de Mexico) or

approximately MXP $600 or USD $31.58 for the two nights (for those coming from the state of San

Luis Potosi) that they were required to remain in in a hotel in Monterrey or Matamoros, Mexico as a

condition of obtaining the required Consular interview in that city to obtain an H-2A visa to be

employed by the Defendant, USD $6.00/each for the I-94 border crossing card required by the U.S.

government to enter the USA as a non-resident alien, USD $160 each for another one-way bus

ticket from Monterrey or Matamoros, Mexico to Nash County or Edgecombe County, North

Carolina in 2018 or 2019, and $12.46/day in 2019 or $12.28/day in 2018 for five (5) days’

subsistence (USD $62.30 in 2019 or $61.40 in 2018) as each of the plaintiffs and the members of

the FLSA collective action and the NCWHA class action in 2018 and 2019 were more than a

thousand miles from home without any capacity to do anything but purchase prepared food on a

retail basis in the way that is described in 29 C.F.R. §§ 778.217(a) and 778.217(b)(3).

       61.     All of the expenses described in ¶¶58-60 above of this Complaint were primarily for

the benefit or convenience of Defendant Greenleaf, the Smith Farms Defendants, or the Boseman

Farms Defendants and an incident of and necessary to the employment of the Plaintiffs and the

members of the FLSA collective and NCWHA and/or AWPA class actions by and travel to work

for Defendant Greenleaf, the Smith Farms Defendants, and the Boseman Farms Defendants in both




                                                 33

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 33 of 58
2018 and 2019 within the meaning of 29 C.F.R. §§ 531.3(d)(1), 531.32(a), 531.32(c), 778.217(a),

and 778.217(b)(3) and 13 NCAC Tit. 12 § .0301(d).

       62.     In the four (4) H-2A clearance order employment contracts for 2018 and 2019 that

are attached to this Complaint, the SBHLP Defendants disclosed promised wages in a contract

provision that mirrored the regulatory requirement of 20 C.F.R. § 655.122(h)(1)(2015) in the form

of reimbursement after completion of 50% of the contract period in the H-2A job order employment

contract for the subsistence costs of at least $12.26 per day in 2018 and $12.46 per day in 2019 of

inbound and outbound travel from the place from which one or more of the Plaintiffs and the

members of the FLSA collective action, the NCWHA class action, and the AWPA class action were

furnished by the SBHLP Defendants to work for the Boseman Farms Defendants, the Smith Farms

Defendants, and Defendant Greenleaf to the place of their joint employment in 2018 and 2019 with

those same defendants, and the payment of those subsistence costs on their return journey.

       63.     The SBHLP Defendants and the fixed site agricultural employer defendant or fixed

site agricultural employer defendants who jointly employed them that are named in ¶61 above of

this Complaint did not fully reimburse those of the named Plaintiffs and the members of the FLSA

collective and the NCWHA and/or AWPA class actions who were jointly employed by them for all

of those inbound expenses that are described in ¶¶58-60 above of this Complaint at any time in

2018 and/or 2019 during the time periods that the SBHLP Defendants and those same fixed site

agricultural employer defendant or defendants or employed them or in the time periods on or before

the first regular payday during those same time periods.

       64.     The failure of the defendants named or described in ¶¶61 and 63 above of this

Complaint to reimburse the named plaintiffs and the members of the FLSA collective and NCWHA

and/or AWPA class actions for all of those expenses caused a de facto wage deduction and wage



                                                 34

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 34 of 58
kickback to the those same defendants which reduced the wages that the named plaintiffs and the

members of the FLSA collective and NCWHA and/or AWPA class actions received for the first

workweek of work that they performed for those same defendants below the minimum rate required

by 29 U.S.C. § 206(a) of $7.25 per hour and the promised wages minimum hourly AEWR rate for

both 2018 and 2019 in violation of N.C.Gen.Stat. § 95-25.6 and/or 29 U.S.C. § 1822(a).

       65.     For the 2018 agricultural season, when named plaintiffs Marcos Benitez Gonzalez,

Isaac Gonzalez Hernandez, Tiburcio Antonio Manuel, and the H-2A workers that they seek to

represent in the FLSA collective action and NCWHA class actions described in ¶¶76-90 below

returned directly from North Carolina to Mexico after they had completed their authorized work

under the H-2A program for one or more of the Smith Farms Defendants and the SBHLP

Defendants at the end of the 2018 season in or about November 2018, each of those same three

named plaintiffs and the members of the FLSA collective action and NCWHA class action

described in ¶¶76-90 below were required to pay a total of approximately USD $265.20 (for those

returning to the Mexican state of the Estado de Mexico) or a total of approximately USD $216.10

(for those like these two named plaintiffs returning to the Mexican state of the San Luis Potosí) for

the following expenses as a condition of the lawful termination of their joint employment under the

H-2A program by the Smith Farms and the SBHLP Defendants: USD $160 each for a one-way bus

ticket from Nash or Edgecombe County, North Carolina to Matamoros, Mexico, another

approximately USD $31.58 (MXP $600) for a bus ticket from Matamoros, Mexico to San Luis

Potosí in the state of San Luis Potosí, and $12.26/day for two (2) days’ subsistence (USD $24.52) as

each of those same two named plaintiffs and the members of the FLSA collection action and

NCWHA class action were more than a thousand miles from home without any capacity to do




                                                 35

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 35 of 58
anything but purchase prepared food on a retail basis in the way that is described in 29 C.F.R. §§

778.217(a) and 778.217(b)(3).

       66.     For the 2019 agricultural seasons, when named plaintiffs Martin Nelson Wences

Vasquez, Eric Jacinto Wences Vasquez, Juan Javier Varela Cuellar, Rigoberto Carteras Jardon, and

Alejandro De la Cruz Medina, and the H-2A workers from the Mexican state of Estado de Mexico

that they seek to represent in the FLSA collective action and NCWHA class actions described in

¶¶76-90 below returned directly from North Carolina to Mexico after they had completed their

authorized work under the H-2A program for one or more of the Smith Farms Defendants and the

SBHLP Defendants at the end of the 2019 season in or about November 2019, each of those same

five named plaintiffs and the members of the FLSA collective action and NCWHA class action

described in ¶¶76-90 below were required to pay a total of approximately USD $68.42 for the cost

of the one-way bus ticket from Monterrey, Mexico to Mexico City, Mexico as a condition of the

lawful termination of their joint employment under the H-2A program by the Smith Farms and the

SBHLP Defendants.

       67.     For the 2018 agricultural season, when named plaintiffs Victorino Felix Antonio,

Humberto Antonio Hernandez, and the H-2A workers that they seek to represent in the FLSA

collective action and NCWHA class actions described in ¶¶76-90 below returned directly from

North Carolina to Mexico after they had completed their authorized work under the H-2A program

for defendant Greenleaf and the SBHLP Defendants at the end of the 2018 season in or about

November 2018, named plaintiff Victorino Felix Antonio, Humberto Antonio Hernandez, and the

members of the FLSA collective action and NCWHA class action described in ¶¶76-90 below were

required to pay a total of approximately USD $265.20 (for those returning to the Mexican state of

the Estado de Mexico) or a total of approximately USD $216.10 (for those returning to the Mexican



                                               36

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 36 of 58
state of the San Luis Potosí) for the following expenses as a condition of the lawful termination of

their joint employment under the H-2A program by defendant Greenleaf and the SBHLP

Defendants: USD $160 each for a one-way bus ticket from Nash or Edgecombe County, North

Carolina to Monterrey, Mexico, another approximately USD $31.58 (MXP $600) for a bus ticket

from Monterrey, Mexico to San Luis Potosí in the state of San Luis Potosí, and $12.26/day for two

(2) days’ subsistence (USD $24.52) as plaintiff Victorino Felix Antonio, Humberto Antonio

Hernandez, and the members of the FLSA collection action and NCWHA class action were more

than a thousand miles from home without any capacity to do anything but purchase prepared food

on a retail basis in the way that is described in 29 C.F.R. §§ 778.217(a) and 778.217(b)(3).

       68.       All of the expenses described in ¶¶65-67 above of this Complaint were primarily for

the benefit or convenience of Defendant Greenleaf or the Smith Farms Defendants and an incident

of and necessary to the employment of the Plaintiffs and the members of the FLSA collective and

NCWHA class action through the lawful termination of that employment by and work for

Defendant Greenleaf and the Smith Farms Defendants in both 2018 and 2019 within the meaning of

29 C.F.R. §§ 531.3(d)(1), 531.32(a), 531.32(c), 778.217(a), and 778.217(b)(3) and 13 NCAC Tit.

12 § .0301(d).

       69.       The failure of the defendants named or described in ¶68 above of this Complaint to

reimburse the named plaintiffs and the members of the FLSA collective and NCWHA class action

for all of those expenses caused a de facto wage deduction and wage kickback to the those same

defendants which reduced the wages that the named plaintiffs and the members of the FLSA

collective and NCWHA class action received for the last workweek of work that they performed for

those same defendants below the minimum rate required by 29 U.S.C. § 206(a) of $7.25 per hour

and the promised wages minimum hourly AEWR rate for both 2018 and 2019, did not comply with



                                                 37

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 37 of 58
the written disclosures of promised wages made pursuant to N.C.Gen.Stat. §§ 95-25.2(16) and 95-

25.13(1)-(2) in violation of N.C.Gen.Stat. § 95-25.6.

       70.     Long before 2018 and in 2018-19, for at least four or five years before 2019

defendant BFI was and continues to be a member of The North Carolina Grower’s Association, Inc.

(hereinafter “NCGA”). Through that membership, defendant BFI regularly received educational

materials, instruction, and guidance as to its obligations under the laws and regulations applying to

the employment of migrant agricultural workers under the FLSA and the AWPA and workers under

the H-2A program. In addition, defendant BFI within the meaning of N.C. Gen. Stat. §§ 95-

25.2(3) and (4) and 29 U.S.C. §§ 203(d) and 203(g) received guidance and those materials

included the H-2A program requirements concerning reimbursement of inbound and outbound

travel and subsistence expenses when those de facto wage deductions reduced the wage paid below

the AEWR required by the H-2A program and/or below the minimum wage required by the FLSA,

and the requirements of 20 C.F.R. § 655.132(a)-(b).

       71.     Defendant SFI has continuously been in business as an agricultural employer and

producer in eastern North Carolina since 1957. The Smith Farms Defendants have used the services

of SBHLP, Inc. to furnish them with H-2A workers before 2018. For several years before 2018 the

Smith Farms Defendants regularly received training received educational materials, instruction, and

guidance through the GAP Connections, Inc. program as to its obligations under the laws and

regulations applying to the employment of workers under the H-2A program. See

https://www.gapconnections.com/home. Upon information and belief, that guidance and those

materials specifically included the H-2A program requirements concerning reimbursement of

inbound and outbound travel and subsistence expenses when those de facto wage deductions

reduced the wage paid below the AEWR required by the H-2A program and/or below the minimum



                                                 38

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 38 of 58
wage required by the FLSA, and the obligation of all agricultural employers to pay all promised

wages when due on the regular weekly payday for all of its employees for all hours worked in that

workweek.

       72.     In one form or another, defendant Greenleaf Nursery Co. has been continuously in

business as a wholesale agricultural employer and nursery producer since 1945. Greenleaf is one

of North America’s largest wholesale nursery growers, each year producing many millions of

container grown plants for retailers, wholesale distribution centers and landscapers across the

U.S. and Canada. See https://greenleafnursery.com/page/About-Greenleaf-Nursery. It has four

large production facilities located in three (3) states and was and continues to be well-schooled in

the requirements of the FLSA, the NCWHA, and the employment and use of H-2A workers long

before 2018.

       73.     Before this action was filed in U.S. District Court, an attempt was made by the

Plaintiffs with both the SBHLP Defendants and the Boseman Defendants to resolve the AWPA

claims that some of the named plaintiffs have before resort to litigation pursuant to 29 U.S.C. §

1854(c)(2). That attempt was summarily rejected by the Boseman Defendants and ultimately

unsuccessful with the SBHLP Defendants.

       74.     For 2017, 2018, and 2019, the SBHLP Defendants retained and paid the National

Agricultural Consultants LLC, 105 N. McNeil Street, Carthage, Moore County, North Carolina

28327 (hereinafter referred to as “Consultants”), as its agent in the United States of America to:

       (a)     Inform and educate SBHLP, Inc. about the requirements of the H-2A program and

               other applicable employment related laws and regulations,

       (b)     craft/modify all aspects of the job order employment contracts for H-2A workers

               with SBHLP, Inc.,



                                                  39

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 39 of 58
(c)      to conduct all interaction with the various branches of government involved in the

         certification of an application for alien employment under the H-2A program visa

         application either directly or indirectly through the use of the private employment

         service agency and/or agent(s) operating in Mexico that the SBHLP, Inc. designated

         to perform that function,

(d)      track the status of the H-2A workers that the defendant SBHLP, Inc. preferred to

         employ in taking the actions required to obtain an H-2A visa in 2018 and 2019,

(e)      make adjustments to the status of the H-2A workers that the Defendant SBHLP, Inc.

         preferred to employ based upon the information that Consultant received from the

         private employment service agency operating in Mexico that the SBHLP Defendants

         designated to perform that function in Mexico,

(f)      provide all necessary recruitment services, including but not limited to, visa

         processing assistance, for the H-2A workers that the SBHLP Defendants preferred to

         employ after those workers had been identified by the Jones Defendants through the

         use of the private employment service agency operating in Mexico that was

         designated to perform that function in Mexico for the SBHLP Defendants,

(g)      provide all necessary recruitment for the timely replacement of H-2A workers that

         the SBHLP Defendants preferred to employ if it was determined that any of those

         worker(s) were not available for employment with the SBHLP Defendants in any

         particular season through the use of the private employment service agency operated

         in Mexico as one of its recruiters that was designated to perform that function by the

         SBHLP Defendants,




                                           40

      Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 40 of 58
       (h)     provide consulting services as to relevant developments in the laws and court

               decisions affecting the SBHLP Defendants’ employment of H-2A workers.

       75.     During the time in the 2018 and 2019 agricultural seasons in North Carolina and,

upon information and belief, for several years before that, as part of their membership in the NCGA,

the Boseman Farms Defendants paid the NCGA to act as its agent in the United States of America

to perform some if not all of the services described in ¶74(a)-(h) above of this Complaint.

IX.    NCWHA CLASS ALLEGATIONS

       76.     Paragraphs 8 through 75 are realleged and incorporated herein by reference.

       77.     To the extent alleged above in this Complaint, one or more of the named plaintiffs

seek to represent three (3) separate NCWHA classes of persons under Rule 23(b)(3), Fed. R. Civ.

P., for back wages and liquidated damages due under N.C. Gen. Stat. §§ 95-25.2(16), 95-25.6,

95-25.13(2), 95-25.22, and 95-25.22(a1) and 13 NCAC Tit.12 .0803 for joint and several liability

against each of the defendants named in those three (3) separate classes. Those three (3) separate

NCWHA classes are defined as follows:

       (a)     NCWHA Class #1 – The named plaintiffs and those H-2A workers who were

jointly employed by the SBHLP Defendants and any of the following fixed site agricultural

employer defendants at any time in 2018 and/or 2019 who were not paid all wages when due on

the regular payday for their first workweek or their last workweek with those same joint

employers based upon the application of the de facto wage deductions that are described in ¶¶58-

61 and 63-69 above of this Complaint:

               (1)     Greenleaf Nursery Co.

               (2)     Boseman Farms, Inc., and its two principals, Joel M. Boseman and Jean J.
                       Boseman (Boseman Farms Defendants).




                                                 41

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 41 of 58
               (3)    O. J. Smith Farms, Inc. and two of its principals, defendants Peyton G.
                      McDaniel and his spouse, Sandra W. McDaniel (Smith Farms
                      Defendants).

       (b)     NCWHA Class #2 – Those H-2A workers who were jointly employed by the

SBHLP Defendants and any of the following fixed site agricultural employer defendants at any

time in 2018 and/or 2019 who were not paid all wages when due for all hours worked on their

regular payday based upon the employment practices and policies that are described in ¶¶50-52

above of this Complaint:

               (1)    Boseman Farms, Inc., and its two principals, Joel M. Boseman and Jean J.
                      Boseman (Boseman Farms Defendants).

               (2)    O. J. Smith Farms, Inc. and two of its principals, defendants Peyton G.
                      McDaniel and his spouse, Sandra W. McDaniel (Smith Farms
                      Defendants).

       (c)     NCWHA Class #3 – Those H-2A workers who were jointly employed by the

SBHLP Defendants and Boseman Farms, Inc., and its two principals, Joel M. Boseman and Jean

J. Boseman (Boseman Farms Defendants) who were not paid all wages when due for all hours

worked on their regular payday based upon the employment practices and policies that are

described in ¶53 above of this Complaint.

       78.     Joinder of all class members for each of the three proposed NCWHA Classes

would be impracticable, if not impossible, based in part upon the fact that the named plaintiffs

and all of the proposed class are migrant nationals of the Republic of Mexico, do not speak

English, and do not currently possess the right to lawfully enter or remain within the U.S.A.

Upon information and belief, the number of individuals in each of the proposed NCWHA

Classes exceeds 40 people.




                                                42

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 42 of 58
       79.    The questions of law or fact which are common to the members of the NCWHA

Promised Wage Class and which predominate over any other questions affecting only individual

members of the class under Rules 23(a)(2) and 23(b)(3), Fed.R.Civ.P., are:

              (a)     Whether the respective fixed site agricultural defendants were joint

       employers in 2018 and 2019 with the SBHLP Defendants of the named plaintiffs and the

       H-2A workers and migrant agricultural workers performed the agricultural work that is

       described both in in this Complaint and in the Clearance Orders that are attached marked

       as Plaintiffs’ Exhibit A-D attached on land that was owned or controlled those same

       respective fixed site agricultural employer defendants using housing that was furnished

       by them?

              (b)     Because of the de facto wage deductions described in ¶¶58-61 and 63-69,

       inclusive, above in this Complaint that occurred on or before their first regular payday for

       the first workweek and on or before their last regular payday for their last workweek in

       both 2018 and 2019 that those workers were employed or jointly employed to perform

       any sweet potato harvesting work, did the respective fixed site agricultural employer

       defendants and the SBHLP Defendants fail to compensate the named plaintiffs and those

       other class members at the AEWR rate?

              (c)     Because of the de facto wage deductions described in ¶¶58-61 and 63-69,

       inclusive, above in this Complaint that occurred on or before their first regular payday for

       the first workweek and on or before their last regular payday for their last workweek in

       both 2018 and 2019 that those workers were employed or jointly employed to perform

       any sweet potato harvesting work, did the respective fixed site agricultural employer




                                               43

         Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 43 of 58
       defendants and the SBHLP Defendants fail to compensate the named plaintiffs and those

       other class members at the FLSA minimum rate?

                (d)    Did the defendants that are identified in ¶77(b) above engage in the

       employment practices and policies that are described in ¶53 above of this Complaint?

       80.      As alleged above in this Complaint, the claims of the named Plaintiffs are typical

of the claims of the NCWHA Classes identified in ¶¶77(a)-(c) above of persons under Rules

23(a)(3) and 23(b)(3), Fed.R.Civ.P, in that at least one of the named Plaintiffs each has a

NCWHA claim of the type described in paragraphs 77(a)-(c) above that turns in part on the

status of the respective fixed site agricultural employer defendant and the SBHLP Defendants as

joint employers under the FLSA and the NCWHA and the direct experience of that name

Plaintiff(s) with the contested employment practices and policies that are described in ¶¶77(a)-

(c) above.

       81.      Plaintiffs’ interests in the claims are in no way antagonistic or adverse to those of

other NCWHA Class members.

       82.      Plaintiffs will fairly and adequately represent the interests of the NCWHA Class.

       83.      The undersigned counsel Robert J. Willis is an experienced litigator who has been

named counsel for many class actions involving similar claims to those raised in this action.

X.     FLSA COLLECTIVE ACTION ALLEGATIONS

       84.      Paragraphs 8 through 75 are realleged and incorporated herein by reference.

       85.      Pursuant to the collective action procedure specified at 29 U.S.C. §216(b) and the

First Claim for Relief, the named Plaintiffs file this collective action for back wages and

liquidated damages with joint and several liability against the same three defendant groups that

identified in ¶¶77(a)(1)-(3) above and for each similarly situated person who files a Consent to



                                                 44

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 44 of 58
Sue required by 29 U.S.C. §§ 216(b) and 256 within the three-year time period immediately

preceding the date on which this action is filed and continuing thereafter until judgment is

entered by the Court who was jointly employed by one or more of the SBHLP Defendants and

one or more of the fixed site agricultural employer defendants identified in ¶¶77(a)(1)-(3) above

under the H-2A program at any time in 2017 or 2018 to perform any of the agricultural work that

is described in this complaint and in Plaintiff’s Exhibits A through D attached to it on land that

was owned or controlled by one of those same fixed site agricultural employer defendants for the

production of agricultural products for sale in interstate commerce.

       86.     This FLSA collective action for the First Claim for Relief is on behalf of all

named plaintiffs and those similarly situated H-2A workers or migrant agricultural workers

whom the SBHLP Defendants and one or more of the defendant fixed site agricultural employers

identified in ¶77(a)(1)-(3) above jointly employed for at least the first workweek of their

employment in North Carolina in 2018 and/or 2019, or the last week of their joint employment in

either of those same years whose weekly wage was reduced below $7.25/hour based upon the de

facto wage deductions that are described in ¶¶58-61 and 63-69 above.

       87.     As a term and condition of that joint employment of those same H-2A workers

under the H-2A program by the SBHLP Defendants and one or more of the fixed site agricultural

employer defendants, the named plaintiffs and those other H-2A workers and/or migrant

agricultural workers were required to pay the de facto wage deductions that are described in

¶¶58-61 and 63-69, inclusive, above of this Complaint, thereby reducing the weekly wages that

the named Plaintiffs and those other H-2A workers received free and clear for the work they

performed in the first workweek and last workweek in North Carolina below the minimum wage

required by 29 U.S.C. §§ 206(a) and 216(b).



                                                45

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 45 of 58
       88.     The de facto wage deductions referred to in ¶¶58-61 and 63-69 above were illegal

under 20 C.F.R. §§ §§ 655.122(m), 655.122(p)(1) and 655.135(j)(2010), 29 C.F.R. §§ 531.2,

531.3(b), 531.3(d)(1), 531.29, 531.32(a), 531.32(c), 531.35, 778.217(a), and 778.217(b)(3) as to

what deductions and charges are permitted to wages paid.

       89.     The SBHLP Defendants and one or more of the defendant fixed site agricultural

employers jointly and severally employed the respective named Plaintiffs and more than 30 other

H-2A workers or migrant agricultural workers who performed off-contract work that they were

not authorized to perform pursuant to a visa issued under the authority detailed in 8 U.S.C. §§

1101(a)(15)(H)(ii)(a), 1184(c), and 1188(a)(1) in the cutting of sweet potato plants and/or

harvesting cucumbers in at least the first workweek of work that the SBHLP Defendants were

able to obtain for those same named Plaintiffs and a group of their other H-2A co-workers after

they arrived in North Carolina after their transportation directly from Mexico to North Carolina.

       90.     As a result of this failure of the SBHLP Defendants and those fixed site agricultural

employer defendants to pay wages free and clear at the minimum rate required by 29 U.S.C. §

206(a) in the manner required by law, the wages that those same named Plaintiffs and the members

of the collective action received free and clear from those defendants on or before their regularly

scheduled payday for at least the first workweek and the last workweek that those same named

Plaintiffs and the members of the collective action performed work in North Carolina for the

SBHLP Defendants and the fixed site agricultural employers to whom or which the SBHLP

Defendants furnished those workers in both 2018 and 2019 were less than the minimum wage

required by 29 U.S.C. §206.

XI.    AWPA CLASS ALLEGATIONS

       91.     Paragraphs 8 through 68 are realleged and incorporated herein by reference.



                                                46

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 46 of 58
       92.     All named plaintiffs other than named plaintiff Tiburcio Antonio Manuel for 2018

and 2019, and named plaintiffs Victorino Felix Antonio and Humberto Antonio Hernandez for

2018 seek to represent a class of persons under Rule 23(b)(3), Fed. R. Civ. P., for a separate

award of statutory damages for the 2018 season and for the 2019 season under 29 U.S.C. §

1854(c)(1)(“AWPA Class”) against the SBHLP Defendants and the Boseman Farms Defendants,

jointly and severally. The AWPA Class consists of all migrant agricultural workers described in

¶¶20 above of this Complaint for whom one or more of the SBHLP Defendants and the Boseman

Farms Defendants intentionally committed the following AWPA violations:

       (a)     For the 2018 season, used or caused to be used a driver who had a valid and

appropriate license as provided by North Carolina law to operate the vehicle that Olvin, Pablo

and Jeremias drove to transport the named plaintiffs to/from the fields or nursery where they

worked in violation of 29 U.S.C. § 1841(b)(1)(B).

       (b)     For the 2018 season, failed to pay wages when due in the manner alleged in

¶77(a)(2) above in violation of 29 U.S.C. § 1822(a) and in violation of the working arrangements

that are contained in the Clearance Order Job Contract that are copied in Plaintiff’s Exhibit A, B,

C, and D attached and 29 U.S.C. § 1822(c).

       (c)     For the 2018 season, failed to pay wages when due in the manner alleged in

¶77(b)(1) above in violation of 29 U.S.C. § 1822(a).

       (d)     for the 2018 season, failed to pay wages when due in the manner alleged in ¶77(c)

above in violation of 29 U.S.C. § 1822(a).

       (e)     for the 2018 season, failed to provide the plaintiffs with wage statements

containing all of the information required by 29 U.S.C. § 1821(d)(2).




                                                47

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 47 of 58
       (f)      for the 2018 season, failed to make, keep and preserve accurate payroll records

which contain all of the information required by 29 U.S.C. § 1821(d)(1).

       (g)      for the 2018 season, knowingly provide false or misleading information to the

named plaintiffs as to the correct hourly rate of pay they were entitled to receive by law.

       (h)      for the 2019 season, used or caused to be used a driver who did not have a valid

and appropriate license as provided by North Carolina law to operate the vehicle that Olvin,

Pablo and Jeremias drove to transport the named plaintiffs to/from the fields or nursery where

they worked in violation of 29 U.S.C. § 1841(b)(1)(B).

       (i)      for the 2019 season, failed to pay wages when due in the manner alleged in

¶77(a)(2) above in violation of 29 U.S.C. § 1822(a) and in violation of the working arrangements

that are contained in the Clearance Order Job Contract that are copied in Plaintiff’s Exhibit A, B,

C, and D attach.

       (j)      for the 2019 season, failed to pay wages when due in the manner alleged in

¶77(b)(1) above in violation of 29 U.S.C. § 1822(a).

       (k)      for the 2019 season, failed to pay wages when due in the manner alleged in ¶77(c)

above in violation of 29 U.S.C. § 1822(a).

       (l)      for the 2019 season, failed to provide the plaintiffs with wage statements

containing all of the information required by 29 U.S.C. § 1821(d)(2).

       (m)      for the 2019 season, failed to make, keep and preserve accurate payroll records

which contain all of the information required by 29 U.S.C. § 1821(d)(1).

       (n)      for the 2019 season, knowingly provide false or misleading information to the

named plaintiffs as to the correct hourly rate of pay they were entitled to receive by law.




                                                 48

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 48 of 58
         93.   Joinder of all class members for the proposed AWPA Class would be

impracticable, if not impossible, for the same reasons alleged in ¶78 above of the Complaint.

Upon information and belief, the number of individuals in the proposed AWPA Class for both

2018 and 2019 exceeds 40 people.

         94.   The questions of law or fact which are common to the members of the AWPA

Class and which predominate over any other questions affecting only individual members of the

class under Rules 23(a)(2) and 23(b)(3), Fed.R.Civ.P., are:

         (a)   Is a worker “authorized to work in agricultural employment” a specific

agricultural employer within the meaning of 29 U.S.C. § 1802(8)(B)(ii) when the labor

certification application by which that H-2A visa was obtained by a farm labor contractor

pursuant to the labor certification process detailed in 20 CFR §§ 655.100 and in particular

655.132(b) did not, as required by 20 C.F.R. § 655.132(b)(1), list that specific agricultural

employer?

         (b)   Are the plaintiffs described in ¶92 above who were jointly employed by the

SBHLP Defendants and the Boseman Farms Defendants “migrant agricultural workers” as

defined in 29 U.S.C. § 1802(8)?

         (c)   Whether the statutory violations described in ¶¶92(a)-(n) occurred on a class wide

basis?

         95.   The claims of the named Plaintiffs described in ¶92 are typical of the claims of

the AWPA Class of persons under Rules 23(a)(3) and 23(b)(3), Fed.R.Civ.P, in that one or more

of those same named Plaintiffs each has an AWPA claim of the type described in ¶¶92(a)-(n)

above that turns on the status of all of those persons as “migrant agricultural workers” under 29




                                                 49

           Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 49 of 58
U.S.C. § 1802(8) at the time that those same named Plaintiffs and those workers performed the

work that is described in ¶20 above of this Complaint.

       96.     The interests of the named Plaintiffs described in ¶92 above in the AWPA claims

they have alleged are in no way antagonistic or adverse to those of other AWPA Class members.

       97.     The named Plaintiffs described in ¶92 above will fairly and adequately represent

the interests of the AWPA Class.

XII.   FIRST CLAIM FOR RELIEF (FLSA)

       98.     Paragraphs 8 through 75 and 84 through 90, inclusive, above are realleged and

incorporated herein by reference.

       99.     Defendants Greenleaf Nursery Co., Boseman Farms, Inc., and its two principals,

Joel M. Boseman and Jean J. Boseman, and O. J. Smith Farms, Inc. and two of its principals,

defendants Peyton G. McDaniel and his spouse, Sandra W. McDaniel (Smith Farms Defendants)

did not pay the named plaintiffs and the members of the FLSA collective action that are described in

¶¶84-90 above at the rate required by 29 U.S.C. § 206(a) for the work described in ¶¶58-61 and 63-

69 above of this Complaint based upon the de facto wage deductions made by those same

defendants that are identified in the joint employer combinations described in ¶¶77(a)(1)-(3) above

from the wages due the named Plaintiffs and the members of the FLSA collective action as a term

and condition of employment when those same defendants and joint employer combinations failed

to reimburse the plaintiffs and the members of the collective action described in ¶¶84-90 above as

alleged in ¶¶63-64 and ¶¶68-69 above for the de facto wage deductions that are described in ¶¶58-

61 and 63-69, inclusive, above when those expenditures were primarily for the benefit of those

same defendants joint employer combinations.




                                                50

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 50 of 58
         100.   As a result of these actions of these same named defendants acting as joint

employers in the combinations that are described in ¶¶77(a)(1)-(3) above in violation of the

rights of those same named plaintiffs and the members of the FLSA collective action that are

described in ¶¶84-90 above, those same named plaintiffs and the members of that same FLSA

collective action have suffered damages in the form of unpaid wages at the minimum rate

required by the FLSA and back wages and liquidated damages may be recovered, jointly and

severally, under 29 U.S.C. §§ 206(a) and 216(b) against all of those same defendants with that

liability limited to the same joint employer combinations that are described in ¶¶77(a)(1)-(3)

above.

XIII. SECOND CLAIM FOR RELIEF (NCWHA)

         101.   Paragraphs 8 through 83, inclusive, above are realleged and incorporated herein by

reference.

         102.   In both 2018 and 2019, the SBHLP Defendants, defendant Greenleaf, the Smith

Farms Defendants, and the Boseman Defendants failed to pay all wages when due at the

promised wages AEWR rate pursuant to N.C.Gen.Stat. § 95-25.13(2) and the H-2A job order

employment contract provision that mirrors 20 C.F. R. §655.122(l) to the named Plaintiffs and

the workers who are members of the NCWHA class and subclasses described in ¶¶77 and

77(a)(1)-(3) on or before their first regular payday for the first workweek in both 2018 and 2019

and on or before the last regular payday for their last workweek that the named Plaintiffs and the

workers who are members of the NCWHA class and subclasses described in ¶¶77 and 77(a)(1)-

(3) above of this Complaint who were employed or jointly and severally employed by the

SBHLP Defendants and one of the joint employers specified in ¶¶77(a)(1)-(3) to perform

agricultural employment for one or more of those same three joint employer combinations.



                                                 51

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 51 of 58
       103.    In both 2018 and 2019, when the amount of the de facto wage deduction that is

described in ¶¶58-61 and 63-69 is considered and applied to the gross amount of wages that the

SBHLP Defendants and each of the fixed site agricultural employer defendants identified in

¶¶77(a)(1)-(3) above were obligated to pay and did pay in combination to the named Plaintiffs

and the members of the NCWHA class and subclasses who were jointly employed by the

SBHLP Defendants with one of the fixed site agricultural employers identified in in ¶¶77 and

77(a)(1)-(3) above of this Complaint, the wages paid to the named plaintiffs and each member of

the class and subclasses defined in ¶¶77 and 77(a)(1)-(3) above was always less than the amount

due for that first workweek and first regular payday.

       104.    In both 2018 and 2019, the SBHLP Defendants and the fixed site agricultural

employer defendants identified in ¶¶77(b)(1)-(2) did not pay to the named Plaintiffs and the

corresponding members of the NCWHA class and subclasses that are described in ¶¶77 and

77(b)(1)-(2) above of this Complaint promised wages in the form and in the full amount of the

wages due on the regular payday of those same named Plaintiffs and those same corresponding

members of the NCWHA class and subclasses for hours work that are described in ¶¶50-52

above of the Complaint based upon the promised wage disclosed pursuant to N.C.Gen.Stat. § 95-

25.13(2) and 13 NCAC Tit. 12 .0803 and those terms of the H-2A Job Order employment

contracts filed by the SBHLP Defendants that mirror the regulatory requirement of 20 C.F.R. §

655.135(e). Excerpts of those contracts are copied and attached to this Complaint marked as

Plaintiff’s Exhibit A, Plaintiff’s Exhibit B, Plaintiff’s Exhibit C, and Plaintiff’s Exhibit D.

       105.    In both 2018 and 2019, the SBHLP Defendants and the fixed site agricultural

employer defendants identified in ¶¶77 and 77(c) of this Complaint promised wages when due in

the form and in the full amount of the wage described in ¶53 above of the Complaint on their



                                                  52

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 52 of 58
regular weekly payday based upon the promised wage disclosed pursuant to N.C.Gen.Stat. § 95-

25.13(2) and 13 NCAC Tit. 12 .0803 and those terms of the attached H-2A Job Order

employment contract that mirror the regulatory requirement of 20 C.F.R. §§ 655.122(l)-

(m)(2018) and 655.135(e).

        106.    As a result of these actions of the SBHLP Defendants and the fixed site

agricultural employer defendants and joint employers that are identified in ¶¶77(a)(1)-(3),

¶¶77(b)(1)-(2), and 77(c) above for those named plaintiffs and corresponding members of the

jointly employed classes and subclasses that are identified in those same paragraphs that were in

violation of the rights of those jointly employed Plaintiffs and workers under N.C.G.S. §§95-

25.6, the Plaintiffs and those same members of the NCWHA Class and subclasses that are

identified have suffered damages in the form of unpaid wages and liquidated damages that may

be recovered from the SBHLP Defendants, the Smith Farms Defendants, defendant Greenleaf,

and the Boseman Defendants, jointly and severally, to the extent that they are identified in

¶¶77(a)(1)-(3), 77(b)(1)-(2), and 77(c) above under N.C.G.S. §§ 95-25.22(a) and 95-25.22(a1).

XIV. THIRD CLAIM FOR RELIEF (AWPA)

        107.    Paragraphs 8 through 75 and ¶¶ 91-97, inclusive, above are realleged and

incorporated herein by reference.

        108.    In the Third Claim for Relief based on the AWPA, all named plaintiffs with the

exception of plaintiffs Victorino Felix Antonio and Humberto Antonio Hernandez for 2018 and

plaintiff Tiburcio Antonio Manuel for both in 2018 and 2019 allege the following intentional

AWPA violations on behalf of themselves and the class and subclasses defined in ¶¶92 and 92(a)-

(n) above of this Complaint against the SBHLP Defendants and the Boseman Farms Defendants,

jointly and severally:



                                                53

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 53 of 58
       (a)      For the 2018 season, used or caused to be used a driver who did not have a valid

and appropriate license as provided by North Carolina law to operate the vehicle that Olvin,

Pablo and Jeremias drove to transport the named plaintiffs to/from the fields or nursery where

they worked in violation of 29 U.S.C. § 1841(b)(1)(B).

       (b)      For the 2018 season, failed to pay wages when due in the manner alleged in

¶77(a)(2) above in violation of 29 U.S.C. § 1822(a) and in violation of the working arrangements

that are contained in the Clearance Order Job Contract that are copied in Plaintiff’s Exhibit A, B,

C, and D attached and 29 U.S.C. § 1822(c).

       (c)      For the 2018 season, failed to pay wages when due in the manner alleged in

¶77(b)(1) above in violation of 29 U.S.C. § 1822(a).

       (d)      for the 2018 season, failed to pay wages when due in the manner alleged in ¶77(c)

above in violation of 29 U.S.C. § 1822(a).

       (e)      for the 2018 season, failed to provide the plaintiffs with wage statements

containing all of the information required by 29 U.S.C. § 1821(d)(2).

       (f)      for the 2018 season, failed to make, keep and preserve accurate payroll records

which contain all of the information required by 29 U.S.C. § 1821(d)(1).

       (g)      for the 2018 season, knowingly provide false or misleading information to the

named plaintiffs as to the correct hourly rate of pay they were entitled to receive by law.

       (h)      for the 2019 season, used or caused to be used a driver who had a valid and

appropriate license as provided by North Carolina law to operate the vehicle that Olvin, Pablo

and Jeremias drove to transport the named plaintiffs to/from the fields or nursery where they

worked in violation of 29 U.S.C. § 1841(b)(1)(B).




                                                 54

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 54 of 58
        (i)      for the 2019 season, failed to pay wages when due in the manner alleged in

¶77(a)(2) above in violation of 29 U.S.C. § 1822(a) and in violation of the working arrangements

that are contained in the Clearance Order Job Contract that are copied in Plaintiff’s Exhibit A, B,

C, and D attach.

        (j)      for the 2019 season, failed to pay wages when due in the manner alleged in

¶77(b)(1) above in violation of 29 U.S.C. § 1822(a).

        (k)      for the 2019 season, failed to pay wages when due in the manner alleged in ¶77(c)

above in violation of 29 U.S.C. § 1822(a).

        (l)      for the 2019 season, failed to provide the plaintiffs with wage statements

containing all of the information required by 29 U.S.C. § 1821(d)(2).

        (m)      for the 2019 season, failed to make, keep and preserve accurate payroll records

which contain all of the information required by 29 U.S.C. § 1821(d)(1).

        (n)      for the 2019 season, knowingly provide false or misleading information to the

named plaintiffs as to the correct hourly rate of pay they were entitled to receive by law.

        109.     Pursuant to Rule 23(b)(3), that class and those subclasses consist of all migrant and

seasonal agricultural workers (as the terms “migrant agricultural worker” is defined in 29 U.S.C. §§

1802(8) and 29 C.F.R. § 500.20(p)) who performed temporary or seasonal work in agriculture when

they were jointly employed in North Carolina by one or more of the SBHLP Defendants and one or

more of the Boseman Defendants at any time in 2018 and/or 2019. Except as otherwise alleged,

this class consists of the subclasses that are described and identified in ¶¶92(a)-(n) of this Complaint

and, unless otherwise specified, for each separate agricultural season that occurred in 2018 and

2019.




                                                   55

              Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 55 of 58
       110.    Acting through their counsel of record and before resort to litigation, the named

plaintiffs and the class of workers that they seek represent under the AWPA that are described in

this Claim for Relief made an attempt to resolve the issues in dispute that are presented by this Third

Claim for Relief under the AWPA by presenting a demand letter to Salvador Barajas d/b/a SBHLP,

LLC on October 11,2019 and discussing at intermittent intervals for some months thereafter before

this Complaint was filed in court. Those attempts involve someone and actually engaging in some

verbal discussion with that counsel about that attempt. That discussion was still ongoing as of the

date and time this Complaint was filed to preserve the rights of the named plaintiffs and the workers

they seek to represent under the statute of limitations applicable to their FLSA and NCWHA claims.

       111.    As a result of the intentional actions or omissions of all defendants that are described

or referred to in this Complaint, all named plaintiffs and each person who is a member of the class

and subclasses defined in ¶92 and ¶¶92(a)-(n) above of this complaint have suffered damages, and

are entitled to payment of a separate award of statutory damages in the full amount authorized by 29

U.S.C. § 1854(c) pursuant to 29 U.S.C. § 1854(c)(1)-(2) for each of the 2018 and 2019 agricultural

seasons in North Carolina.

                                     PRAYER FOR RELIEF

       WHEREFORE plaintiffs respectfully request that the Court:

       (a)     Grant a jury trial on all issues so triable;

       (b)     Pursuant to 29 U.S.C. § 216(b), certify all named plaintiffs as representatives of the

FLSA collective action alleged in ¶¶84-90 above with respect to the First Claim for Relief of this

Complaint;




                                                  56

          Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 56 of 58
       (c)      Pursuant to Rule 23(b)(3), Fed.R.Civ.P., certify all named Plaintiffs as

representatives of the NCWHA class alleged in ¶¶76 through 83 above with respect to the Second

Claim for Relief of this Complaint;

       (d)      Pursuant to Rule 23(b)(3), Fed.R.Civ.P., certify all named Plaintiffs except plaintiffs

Victorino Felix Antonio and Humberto Antonio Hernandez for 2018 and Tiburcio Antonio Manuel

for both 2018 and 2019 as representatives of the AWPA class alleged in ¶¶91 through 97 above

with respect to the Third Claim for Relief of this Complaint;

       (e)      Enter judgment against defendants SBHLP, Inc., Salvador Barajas, Greenleaf

Nursery Co., Boseman Farms, Inc., Jean J. Boseman, Joel M. Boseman, O. J. Smith Farms, Inc.,

Peyton G. McDaniel, and Sandra W. McDaniel, jointly and severally, and in favor of all such

named Plaintiffs, and each member of the FLSA Collective Action defined in ¶¶84 through 90

above for unpaid back wages, liquidated damages where allowed by law, plus pre- and post-

judgment interest at the full amount allowed by law under the First Claim for Relief;

       (f)      Enter judgment against defendants SBHLP, Inc., Greenleaf Nursery Co., Salvador

Barajas, Boseman Farms, Inc., Jean J. Boseman, Joel M. Boseman, O. J. Smith Farms, Inc.,

Peyton G. McDaniel, and Sandra W. McDaniel, jointly and severally and to the extent that each

such defendant jointly or severally employed one or more named Plaintiff and any member of

the NCWHA Class and subclasses defined in ¶¶77(a)(1)-(3), 77(b)(1)-(2) and 77(c), and in favor

of all such named Plaintiffs and each such member of the NCWHA Class Action defined in ¶¶76

through 83 above for unpaid back wages, liquidated damages where allowed by law, plus pre- and

post-judgment interest at the full amount allowed by law under the Second Claim for Relief;

       (g)      Enter judgment against defendants SBHLP, Inc., Salvador Barajas, Boseman

Farms, Inc., Jean J. Boseman, and Joel M. Boseman, jointly and severally, and in favor of named



                                                  57

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 57 of 58
Plaintiffs, and each member of the AWPA Class Action defined in ¶¶92 and 92(a)-92(n) above

for statutory damages to each of the named plaintiffs and each such class member under 29 U.S.C. §

1854(c)(1) equal to $500 for each of the AWPA statutory violations that are described in ¶¶92(a)-

(n) above of this Complaint, plus pre- and post-judgment interest at the full amount allowed by law

under the Third Claim for Relief;

       (h)      Enter judgment for attorney’s fees and costs against defendants SBHLP, Inc.,

Greenleaf Nursery Co., Salvador Barajas, Boseman Farms, Inc., Jean J. Boseman, Joel M.

Boseman, O. J. Smith Farms, Inc., Peyton G. McDaniel, and Sandra W. McDaniel, jointly and

severally, and in favor of named Plaintiffs, and each member of the FLSA collective action

defined in ¶¶84 through 90 above and each member of the NCWHA class defined in ¶¶76 through

83 above pursuant to 29 U.S.C. § 216(b) and N.C.Gen.Stat. § 95-25.22(d);

       (i)      Award such other relief as may be just and proper in this action.




                Respectfully submitted, this the 9th day of March, 2020.


                                    LAW OFFICE OF ROBERT J. WILLIS, P.A.
                                BY: /s/Robert J. Willis
                                     Robert J. Willis, Esq.
                                    Attorney at Law
                                    NC Bar #10730
                                    (mailing address)
                                    P.O. Box 1828
                                    Pittsboro, NC 27312
                                    (919) 821-9031 telephone
                                    (919) 821-1764 facsimile
                                    Counsel for Plaintiffs
                                    rwillis@rjwillis-law.com




                                                  58

             Case 5:20-cv-00086-FL Document 1 Filed 03/09/20 Page 58 of 58
